 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
June 1, 2007, by and among Wilsons The Leather Experts Inc., a Minnesota
corporation (the “Company”), and the purchasers set forth on Schedule 1 attached
hereto (each a “Purchaser” and collectively, the “Purchasers”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below) and
Rule 506 promulgated thereunder, the Company desires to issue and sell to the
Purchasers, and the Purchasers desire to purchase from the Company, securities
of the Company as more fully described in this Agreement.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Action” shall have the meaning ascribed to such term in Section 3.1(j).
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
     “Affiliate Transaction” shall have the meaning ascribed to such term in
Section 4.9(e).
     “Board of Directors” means, at any time, the board of directors of the
Company.
     “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
Minnesota or State of New York are authorized or required by law or other
governmental action to close.
     “Capital Lease” means any lease required to be capitalized in accordance
with GAAP.
     “Certificate” shall have the meaning ascribed to such term in Section 2.1.
     “Closing” shall have the meaning ascribed to such term in Section 2.2.

 



--------------------------------------------------------------------------------



 



     “Closing Date” shall have the meaning ascribed to such term in Section 2.2.
     “Closing Fee” shall have the meaning ascribed to such term in Section 5.3.
     “Common Stock” means the common stock of the Company, par value $0.01 per
share, and any other class of securities into which such securities may
hereafter have been reclassified or changed.
     “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
     “Company Counsel” means Faegre and Benson LLP.
     “Company Group” means, collectively, the Company and its Subsidiaries.
     “Company Shareholders’ Meeting” shall have the meaning ascribed to such
term in Section 4.10(b).
     “Conversion Shares” means the shares of Common Stock issuable upon
conversion of the Shares and all shares of Common Stock issued in exchange or
substitution therefor.
     “Disclosure Schedules” means the Disclosure Schedules of the Company
delivered concurrently herewith.
     “EBITDA” means, for any period, the net income of the Company Group for
such period plus (a) without duplication and to the extent deducted in
determining such net income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, and (iii) all
amounts attributable to depreciation and amortization for such period, and minus
(b) to the extent included in determining such net income, any extraordinary
gains and all non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP.
     “Effective Date” means the date that the initial Registration Statement
filed by the Company pursuant to the Registration Rights Agreement is first
declared effective by the SEC.
     “Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
or effect of law, all judicial and administrative orders and determinations and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including all those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides,

2



--------------------------------------------------------------------------------



 



pollutants, contaminants, toxic chemicals, petroleum products or by-products,
asbestos, polychlorinated biphenyls, noise or radiation.
     “Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Exchange Cap” shall have the meaning ascribed to such term in the
Certificate.
     “GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
     “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person except the
Company or a wholly owned Subsidiary (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include endorsements for
the collection or deposit in the ordinary course of business of the Company
consistent with past practice.
     “Governmental Agency” means any federal, state, local, foreign or other
governmental agency, instrumentality, commission, authority, board or body.
     “Indebtedness” of any Person, means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business consistent with past practice), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing rights, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all obligations under Capital Leases of such Person, (i) all obligations of
such Person as an account party in respect of letters of credit, and (j) all
obligations of such Person in respect of bankers’ acceptances, provided that
Indebtedness shall not include any indebtedness of the Company solely to

3



--------------------------------------------------------------------------------



 



one or more wholly owned Subsidiaries or any indebtedness of any wholly owned
Subsidiary solely to one or more of the Company or another wholly owned
Subsidiary. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner.
     “Intellectual Property Rights” shall have the meaning ascribed to such term
in Section 3.1(o).
     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
     “Losses” shall have the meaning ascribed to such term in Section 4.12(a).
     “Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
     “Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, Governmental Agency or other entity of any kind.
     “Plan” or “Plans” shall have the meaning ascribed to such term in
Section 3.1(hh).
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Proxy Statement” shall mean a proxy statement relating to the Company
Shareholders’ Meeting, as amended or supplemented from time to time.
     “Purchaser 1” shall mean Marathon Fund Limited Partnership V.
     “Purchaser 1 Directors” shall mean the two individuals designated by
Purchaser 1 in writing to the Company, which two individuals shall initially be
Michael T. Sweeney and Darren L. Acheson, or any successor Purchaser 1 Directors
subsequently designated by Purchaser 1 in writing to the Company.
     “Purchaser Party” shall have the meaning ascribed to such term in
Section 4.7.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated the date hereof, by and among the Company and the Purchasers, in the form
of Exhibit A attached hereto.

4



--------------------------------------------------------------------------------



 



     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Conversion Shares, the Warrant Shares, or both.
     “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(h).
     “Securities” means the Shares, Warrants, Conversion Shares, and Warrant
Shares.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” means the shares of Series A Preferred Stock, $0.01 par value per
share, issued or issuable to the Purchasers pursuant to the Transaction
Documents.
     “Subsidiary” means any subsidiary of the Company as defined in Rule 1-02 of
Regulation S-X promulgated by the SEC pursuant to the Exchange Act.
     “Subscription Amount” means, with respect to any Purchaser, the amount set
forth opposite such Purchaser’s name in the appropriate column on Schedule 1
attached hereto.
     “Support Agreement” means the Support Agreement, dated the date hereof, by
and among the Company and the Purchasers, in the form of Exhibit B attached
hereto.
     “Threshold” shall have the meaning ascribed to such term in Section 4.7(a).
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market, or (ii) if the Common Stock is not quoted on any Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction Documents” means this Agreement, the Registration Rights
Agreement, the Support Agreement, the Certificate, the Warrants and any other

5



--------------------------------------------------------------------------------



 



documents or agreements executed in connection with the transactions
contemplated hereunder.
     “Warrants” means the warrants, dated the date hereof, issued by the Company
to each of the Purchasers, to purchase shares of Common Stock, each such warrant
in the form of Exhibit C attached hereto, and all warrants issued in exchange or
substitution therefor.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants and all shares of Common Stock issued in exchange or substitution
therefor.
ARTICLE II.
PURCHASE AND SALE
     2.1 Certificate of Designation; Purchase and Sale of Shares and Warrants.
The Company shall adopt and file with the Secretary of State of Minnesota on or
before the Closing, a Certificate of Designation of Series A Preferred Stock in
the form attached hereto as Exhibit D (the “Certificate”). At the Closing, upon
the terms and subject to the conditions set forth herein, concurrent with the
execution and delivery of this Agreement, the Company agrees to issue and sell
to each Purchaser, and each Purchaser agrees to purchase, severally and not
jointly, from the Company (a) the number of Shares set forth opposite such
Purchaser’s name in the appropriate column on Schedule 1 attached hereto, and
(b) a Warrant to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name in the appropriate column on Schedule 1 attached
hereto. The aggregate purchase price to be paid by each Purchaser for the Shares
and the Warrant such Purchaser is hereby purchasing shall be an amount equal to
such Purchaser’s Subscription Amount.
     2.2 Closing. The closing of the purchase and sale of the Shares and
Warrants pursuant to this Agreement (the “Closing”) shall occur upon
satisfaction of the conditions set forth in Sections 2.4, at the offices of
Dorsey & Whitney LLP, 50 Sixth Street South, Minneapolis, Minnesota 55402, or
such other location as the parties hereto shall mutually agree (the date of such
closing, the “Closing Date”). Subject to the terms and conditions set forth in
this Agreement, at the Closing, the Company shall deliver to each Purchaser the
Shares and Warrant being purchased by such Purchaser pursuant to this Agreement
and such Purchaser shall pay to the Company such Purchaser’s Subscription
Amount.
     2.3 Deliveries.
     (a) On the Closing Date, the Company shall deliver or cause to be delivered
to each Purchaser the following:
     (i) a certificate or certificates representing the Shares, registered in
the name of such Purchaser;

6



--------------------------------------------------------------------------------



 



     (ii) a Warrant, exercisable for the number of Warrant Shares set forth
opposite such Purchaser’s name in the appropriate column on Schedule 1 attached
hereto;
     (iii) a copy of the Certificate as filed with the Secretary of State of
Minnesota, certified by the Secretary of State of Minnesota;
     (iv) the Registration Rights Agreement duly executed by the Company; and
     (v) a legal opinion of Company Counsel opining on matters of due
authorization, execution and delivery; no required consents of governmental
authorities; no conflicts with applicable laws, charter documents, known court
orders or material contracts; due authorization of Shares; reservation and due
authorization of Common Stock upon conversion of Shares and exercise of
Warrants; no registration under federal securities laws; and enforceability
against the Company of the Transaction Documents, subject in each case to
customary assumptions, qualifications and exceptions, including those disclosed
in this Agreement or the Disclosure Schedule. Such Company Counsel may state
that its opinion is limited to matters governed by the federal laws of the
United States of American and the laws of the State of Minnesota.
     (b) On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
     (i) the Registration Rights Agreement duly executed by such Purchaser; and
     (ii) such Purchaser’s Subscription Amount by wire transfer to an account as
specified in writing by the Company at least two Business Days prior to the
Closing.
     2.4 Closing Conditions.
     (a) The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:
     (i) the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein;
     (ii) all obligations, covenants and agreements of the Purchasers required
to be performed at or prior to the Closing Date shall have been performed in all
material respects; and
     (iii) the delivery by the Purchasers of the items set forth in
Section 2.3(b) of this Agreement.

7



--------------------------------------------------------------------------------



 



     (b) The obligations of the Purchasers hereunder in connection with the
Closing are subject to the following conditions being met:
     (i) the accuracy when made and on the Closing Date of the representations
and warranties of the Company contained herein, except to the extent any
inaccuracies, individually or in the aggregate, would not have or be reasonably
likely to result in a Material Adverse Effect (provided that solely for purposes
of this Section 2.4(b)(i), any representation or warranty in Section 3.1 that is
qualified by materiality or Material Adverse Effect language shall be read as if
such language were not present);
     (ii) all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;
     (iii) the delivery by the Company of the items set forth in Section 2.3(a)
of this Agreement;
     (iv) there shall have been no Material Adverse Effect since the date
hereof;
     (v) application for the listing of the Conversion Shares and Warrant Shares
shall have been completed by the Company and the Company shall not have any
reason to believe that official notice of issuance will not be given by the
Trading Market prior to the Company Shareholders’ Meeting;
     (vi) representatives of Purchaser 1 shall have met with a representative of
each of the four landlords identified in Schedule 2.4(b) of the Disclosure
Schedule with respect to proposed modifications (of a nature that do not include
financial or duration modifications) to the Leases controlled by such landlords
to enable the Company to execute the future business strategy for the Company in
substantially the manner discussed by Purchaser 1 with the Company (and
Purchaser 1 agrees to use its commercially reasonable efforts to facilitate such
meetings as soon as reasonably practicable after the execution of this
Agreement); and, following such meetings, Purchaser 1 shall be satisfied, in its
reasonable discretion, that such landlords will make such modifications in their
Leases within a reasonable time after the date of such meetings; and
     (vii) The Company and General Electric Capital Corporation (“GE Credit”)
shall have entered into an amendment of the Fifth Amended and Restated Credit
Agreement, dated as of December 29, 2006, as amended as of February 12, 2007,
and related pledge agreements and guaranty, containing substantially the terms
set forth in the term sheet received by the Company and Purchaser 1 from GE
Credit and consenting to the transactions contemplated by this Agreement, in
form reasonably satisfactory to Purchaser 1.

8



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. Except as set forth
under the corresponding section of the Disclosure Schedules, the Company hereby
represents and warrants to each of the Purchasers as of the date hereof and as
of the Closing Date as follows:
     (a) Subsidiaries. All direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.1(a). Except as set forth on Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all the issued and
outstanding shares of capital stock of each Subsidiary were validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
     (b) Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct its respective business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in (i) a material and adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material and
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole (other than (1) such effect generally affecting the industry in which
the Company and its Subsidiaries operate, except to the extent that such effect
disproportionately affects the Company and its Subsidiaries, taken as a whole,
(2) general economic or securities market conditions in the United States,
except to the extent that such conditions disproportionately affect the Company
and its Subsidiaries, taken as a whole, (3) the public announcement or existence
of this Agreement and the transactions contemplated hereby, (4) acts of
terrorism or war (whether or not declared), or (5) such effect resulting from or
relating to compliance with the terms of, or the taking of action required by,
this Agreement, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”),
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

9



--------------------------------------------------------------------------------



 



     (c) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board of Directors or its shareholders in connection therewith
other than in connection with the Required Approvals. Each Transaction Document
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws of general application affecting enforcement of creditors’
rights generally, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies, and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.
     (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities,
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or Governmental Agency to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as would not have, and would not reasonably be expected to result
in, a Material Adverse Effect.
     (e) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other Governmental Agency or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents, other than (i) filings required pursuant to
Sections 4.4 and 4.6 of this Agreement, (ii) the filing with the SEC of the
Registration Statement, (iii) an application to the NASDAQ Global Market for the
listing of the Conversion Shares and Warrant Shares for trading thereon in the
time and manner required thereby, (iv) the filing of

10



--------------------------------------------------------------------------------



 



Form D with the SEC and such filings as are required to be made under applicable
state securities laws, and (v) the filing of the Certificate with the Secretary
of State of Minnesota (collectively, the “Required Approvals”).
     (f) Issuance of the Securities. The Shares and Warrants are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Conversion Shares and
Warrant Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company. As of the Closing, the Company will have
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon conversion of the Shares and upon exercise of the
Warrants, in each case, as of the Closing Date.
     (g) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options or the issuance of shares of Common Stock
to employees under any Plans, as the case may be or pursuant to the conversion
or exercise of outstanding Common Stock Equivalents. No Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and as set forth
in the Company’s most recently filed periodic report under the Exchange Act,
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any shareholder, the Board of Directors or others is required
for the issuance and sale of the Securities. All grants of employee stock
options comply with the terms of the Plans, as approved by the Company’s
shareholders, pursuant to such grants were made, and with the terms of any
policies and procedures with respect to stock option grants as adopted by the
Board of Directors. The Company has not granted stock options to its employees
or directors for which the grant date as determined under FAS 123R is different
from the date of the action taken to grant the option, except when the action
taken preceded the commencement of an employee’s employment and the grant was
effective upon commencement of the employee’s employment. The Company has not

11



--------------------------------------------------------------------------------



 



coordinated the grant date for employee or director stock options or restricted
stock grants in a manner to benefit the option holders from the public release
of material non-public information regarding the Company. Any statements in the
SEC Reports (as defined below) regarding employee and director stock options are
complete and accurate in all material respects. There are no shareholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s shareholders.
     (h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Securities Act and the Exchange Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
     (i) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had, or that could reasonably be expected to result in, a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business of the Company consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any

12



--------------------------------------------------------------------------------



 



officer, director or Affiliate, except pursuant to existing Plans. The Company
does not have pending before the SEC any request for confidential treatment of
information.
     (j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened in writing against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, or Governmental
Agency (collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) would, if there were an unfavorable decision, individually or
in the aggregate, have, or would reasonably be expected to result in, a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
     (k) Labor Relations. No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect.
     (l) Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or Governmental Agency, or (iii) is or has been
in violation of any statute, rule or regulation of any Governmental Agency,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as would not have, and would not
reasonably be expected to result in, a Material Adverse Effect.
     (m) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have, and would not reasonably be expected to
result in, a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.
     (n) Title to Assets.

13



--------------------------------------------------------------------------------



 



     (i) The Company and the Subsidiaries do not own any real property. The
Company and the Subsidiaries have good and marketable title in all personal
property owned by them that is material to the business of the Company and the
Subsidiaries, in each case free and clear of all Liens, except for Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.
     (ii) Any real property and facilities held under lease by the Company and
the Subsidiaries (such leases, collectively, the “Leases”) are set forth on
Schedule 3.1(n)(ii) of the Disclosure Schedule and, except for those Leases, the
Company is not a party to any other oral or written agreement conveying any
interest in real property, including, without limitation, leases, subleases and
licenses. The Company has delivered, or will deliver prior to the Closing Date,
to Purchaser 1 true and complete copies of all Leases listed on
Schedule 3.1(n)(ii) of the Disclosure Schedule.
     (iii) Each Lease is presently in full force and effect.
     (iv) Each Lease, including all amendments thereof and modifications
thereto, represents the entire agreement under which the respective tenant
occupies the corresponding premises, and there are no material verbal or
otherwise unwritten agreements or understandings.
     (v) There are no material uncured defaults on the part of a landlord or a
tenant under one or more Leases, and there are no events which have occurred
that, with the giving of notice or the passage of time or both, would result in
a material default by either party thereunder.
     (vi) All material improvements required by the terms of one or more Leases
to be made by a landlord have been completed and the tenant thereunder is
satisfied with such improvements ,other than improvements that are in process or
are planned to commence after the date hereof, none of which improvements are
expected to be completed after the date contemplated by the terms of the
applicable Lease therefor.
     (o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have would have, or would reasonably be expected to result in, a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has since February 1, 2004, (i) received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person, or (ii) received
a written invitation to license any Intellectual Property Rights of a Person in
order to avoid such a

14



--------------------------------------------------------------------------------



 



violation or infringement. To the knowledge of the Company, all material
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any material Intellectual Property Rights.
     (p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks, including,
without limitation, products liability, and in such amounts as are prudent and
customary in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance
coverage at least equal to $40,000,000. To the best knowledge of the Company,
such insurance contracts and policies are accurate and complete. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business on terms consistent with market for the Company’s and such
Subsidiaries respective lines of business.
     (q) Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company, or any person who
served as an officer or director in the 12 months prior to the date of this
Agreement, and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $10,000
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any Plan.
     (r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it. The Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including its Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have

15



--------------------------------------------------------------------------------



 



evaluated the effectiveness of the Company’s controls and procedures as of the
date prior to the filing date of the most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that has materially affected, or, to the knowledge of the Company,
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.
     (s) Certain Fees. Except for the fees payable to Greene Holcomb & Fisher
LLC, no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. No Purchaser shall have any
obligation with respect to any fees or with respect to any claims made by or on
behalf of Greene Holcomb & Fisher LLC or any other Persons for fees of a type
contemplated in this Section 3.1(s) that may be due in connection with the
transactions contemplated by the Transaction Documents.
     (t) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.
     (u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares and Warrants, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”).
     (v) Registration Rights. Other than the Purchasers, no Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company.
     (w) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or which
to its knowledge is likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act, or the valid listing of the Common
Stock on the NASDAQ Global Market, nor has the Company received any notification
that the SEC is contemplating terminating such registration or that the NASDAQ
Global Market is contemplating terminating such listing. The authorization and
issuance of the Securities will not violate any listing or maintenance
requirement of the Trading Market, or prevent the Company from listing the
Conversion Shares or the Warrant Shares on the Trading Market. After giving
effect to the consummation of the transactions contemplated by this

16



--------------------------------------------------------------------------------



 



Agreement, the Company shall have satisfied the listing requirements of the
NASDAQ Manual.
     (x) Application of Takeover Protections. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 3.2, the Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to any Purchaser as a result of the such Purchaser and
the Company fulfilling their respective obligations or exercising their rights
under the Transaction Documents, including without limitation as a result of the
Company’s issuance of the Securities and such Purchaser’s ownership of the
Securities.
     (y) Disclosure. All disclosure provided to the Purchasers regarding the
Company, its business and the transactions contemplated hereby, including the
Disclosure Schedules to this Agreement, furnished by or on behalf of the Company
with respect to the representations and warranties made herein are true and
correct with respect to such representations and warranties and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.
     (z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.
     (aa) Solvency. Based on the financial condition of the Company as of the
Closing Date after giving effect to the receipt by the Company of the proceeds
from the sale of the Securities hereunder, (i) the Company’s fair saleable value
of its assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash and anticipated cash
flow of the Company, together with the proceeds the Company would receive were
it to liquidate all of its

17



--------------------------------------------------------------------------------



 



assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). Assuming the
receipt by the Company of the proceeds from the sale of the Securities
hereunder, the Company has no knowledge of any facts or circumstances which lead
it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. The SEC Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments. Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness in excess of $50,000.
     (bb) Form S-3 Eligibility. The Company is eligible to register the resale
of the Conversion Shares and the Warrant Shares for resale by the Purchasers on
Form S-3 promulgated under the Securities Act.
     (cc) Tax Status. Except for matters that would not, individually or in the
aggregate, have, or would reasonably be expected to result in, a Material
Adverse Effect, the Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns and has paid or accrued all
taxes shown as due thereon, and the Company has no knowledge of a tax deficiency
which has been asserted or threatened against the Company or any Subsidiary.
     (dd) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers.
     (ee) Foreign Corrupt Practices. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
     (ff) Accountants. The Company’s accountants are set forth in the SEC
Reports. To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s Annual Report on Form 10-K for the year ending
February 2, 2008, are a registered public accounting firm as required by the
Securities Act.
     (gg) Manipulation of Price. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause

18



--------------------------------------------------------------------------------



 



or to result in the stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities (other than for the placement agent’s placement of the
Securities), or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
     (hh) ERISA; Employee Benefits. Section 3.1(hh) of the Disclosure Schedules
sets forth a complete and correct list of each employee benefit plan (as such
term is defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) and each other material benefit plan, program or
arrangement maintained, established, sponsored, contributed, or required to be
contributed, to by any member of the Company Group, or with respect to which the
Company Group has any material liability (each a “Plan” and collectively, the
“Plans”). The Company Group does not maintain, contribute to, or have any
liability under (or with respect to) any “defined benefit plan” (as defined in
Section 3(35) of ERISA), or any “multiemployer plan” (as defined in
Section 3(37) of ERISA), and does not otherwise have any current or potential
liability under Title IV of ERISA. No Plan that is required to be funded has any
unfunded or underfunded liabilities. Each Plan that is intended to be qualified
under Section 401(a) of the Code is so qualified. Each of the Plans has been
maintained, funded and administered in material compliance with its terms and
with the applicable provisions of ERISA, the Code, and any other applicable
laws. The Company Group has no current or potential liability under ERISA or the
Code by reason of being considered a single employer under Section 414 of the
Code with any Person other than a member of the Company Group.
     (ii) Environment, Health and Safety.
                         (i) Each member of the Company Group has complied and
is in compliance with all Environmental and Safety Requirements that are
applicable to the Company Group’s business, except where the failure to comply
would not have, and would not reasonably be expected to result in, a Material
Adverse Effect;
                         (ii) Since February 1, 2004, no member of the Company
Group has received any written notice, report or other information regarding any
material liabilities or potential liabilities, including any investigatory,
remedial or corrective obligations, relating to such member of the Company Group
or such member’s facilities and arising under Environmental and Safety
Requirements; and
                         (iii) No member of the Company Group has, either
expressly or by operation of law, assumed or undertaken any liability, including
any obligation for corrective or remedial action, of any other Person relating
to Environmental and Safety Requirements, which liability has not been fully
discharged.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants, severally and not jointly, as of the date hereof and as
of the Closing Date to the Company as follows:

19



--------------------------------------------------------------------------------



 



     (a) Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
     (b) Own Account. Such Purchaser understands that the Securities are
restricted securities and have not been registered under the Securities Act or
any applicable state securities law and such Purchaser is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling the Securities or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Securities in violation of the Securities Act or any
applicable state securities law and has no arrangement or understanding with any
other persons regarding the distribution of the Securities (this representation
and warranty not limiting such Purchaser’s right to sell the Conversion Shares
or the Warrant Shares pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Securities.
     (c) Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
converts any Shares into Conversion Shares, or exercises a Warrant for Warrant
Shares, it will be either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
     (d) Experience of Purchasers. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

20



--------------------------------------------------------------------------------



 



     (e) General Solicitation. Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
     (f) Access to Information. Such Purchaser acknowledges that it has reviewed
the Disclosure Schedules and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Schedules and the Company’s representations and
warranties contained in the Transaction Documents.
     (g) Disclosure. Such Purchaser acknowledges and agrees that the Company is
not making, nor has made, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1 hereof, and the Transaction Documents.
     (h) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision.
     (i) Facts Related to Inapplicability of Takeover Protection. Purchaser 1
represents and warrants that immediately prior to the execution and delivery of
this Agreement, it is not the beneficial owner of 10% or more of the voting
power of the outstanding shares entitled to vote of the Company and is not,
immediately prior to the execution and delivery of this agreement, an affiliate
or associate of the Company, for which purposes the terms “beneficial owner,”
“affiliate,” and “associate” shall have the meanings set forth in the respective
definitions thereof in the Minnesota Business Corporation Act. Purchaser 2
represents and warrants that it has been the beneficial owner of 10% or more of
the voting power of the outstanding shares entitled to vote of the Company for
more than four years.
     (j) GE Credit. Assuming the full cooperation of the Company and no
significant deterioration in its business after the date hereof, and credit
committee approval by GE Credit, Purchaser 1 is not aware of any facts
suggesting that GE Credit will not agree to the amendment set forth in
Section 2.4(b)(vii).

21



--------------------------------------------------------------------------------



 



ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of the Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of a Purchaser who is an “accredited investor” as defined in
Rule 501(a) under the Securities Act, or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.
     (b) Each Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
     The Company acknowledges and agrees that any Purchaser may from time to
time pledge or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, the Registration Rights Agreement, and the Support Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such

22



--------------------------------------------------------------------------------



 



pledge. At the applicable Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including, if the Conversion Shares or the Warrant Shares are
subject to registration pursuant to the Registration Rights Agreement, the
preparation and filing of any required prospectus supplement under Rule
424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling shareholders
thereunder.
     (c) Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 4.1(b)), (i) following the resale of
Securities pursuant to an effective registration statement (including the
Registration Statement) covering the resale of such Securities under the
Securities Act, if applicable, or (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an Affiliate of the
Company), or (iii) if such Securities are eligible for sale under Rule 144(k),
or (iv) if such legend is not required under applicable requirements of the
Securities Act and the rules and regulations promulgated thereunder (including
judicial interpretations and pronouncements issued by the staff of the SEC). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date if required by the Company’s
transfer agent to effect the removal of the legend hereunder, as applicable. If
all or any portion of the Shares are converted, or all or any portion of a
Warrant is exercised, at a time when there is an effective registration
statement to cover the resale of the Conversion Shares, the Warrant Shares, or
both, as applicable, such Conversion Shares, Warrant Shares or both, as
applicable, shall be issued free of all legends.
     (d) The Company agrees that following the Effective Date or at such time as
such legend is no longer required under Section 4.1(c), it will, no later than
three Trading Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of (i) a certificate representing Shares, Conversion
Shares, or Warrant Shares, as the case may be, or (ii) a Warrant, in each case,
issued with a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate or replacement Warrant, as the case may be, representing
such shares or Warrant, as the case may be, that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section 4.1. Certificates for Conversion Shares or
Warrant Shares subject to legend removal hereunder shall be transmitted by the
transfer agent of the Company to the Purchasers by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System.
     4.2 Furnishing of Information. As long as any Purchaser owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to such Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for such Purchaser to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as such Purchaser may
reasonably request, all to the extent required from

23



--------------------------------------------------------------------------------



 



time to time to enable such Purchaser to sell Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market such that it would require shareholder
approval of the sale of the Securities to the Purchasers unless shareholder
approval is obtained before the closing of such subsequent transaction.
     4.4 Confidentiality; Required Disclosure. Each party hereto shall, and
shall cause its affiliates to, keep confidential and not to publish (by press
release, press interview, or otherwise) or otherwise divulge or use for its own
benefit or for the benefit of any third party any information of a confidential
or proprietary nature furnished to it by any other party, or the existence and
terms of this Agreement, the Support Agreement, or the Registration Rights
Agreement, or the existence or results of the parties’ collaboration hereunder
or thereunder, without the prior written approval of each other party, except to
those of such party’s employees and representatives as may need to know such
information for purposes of the transactions contemplated by the parties’
agreements, and except as required by applicable law or by obligations pursuant
to any listing agreement with or rules of any Trading Market. In the event of
any such required disclosure, including the filings described in below, the
disclosing party will, to the extent practical, (i) provide each other party
with written notice of the required disclosure at least 24 hours in advance of
such disclosure, and (ii) limit such disclosure to the minimum reasonably deemed
by such party to be required under the applicable law or obligations. The
confidentiality obligation described above shall not apply to information of any
party which: (a) was already known by the recipient prior to the time of its
disclosure by the disclosing party to the recipient; (b) is publicly available
or later becomes publicly available through no fault of the recipient; or (c) is
disclosed to the recipient by a third party having no similar confidentiality
obligation. This obligation shall terminate three years after execution of this
Agreement. Notwithstanding anything to the contrary set forth above, the Company
shall (i) timely file with the SEC a Current Report on Form 8-K with respect to
the transactions contemplated by this Agreement, the Warrants, the Support
Agreement, and the Registration Rights Agreement and may file this Agreement,
the Registration Rights Agreement, the Warrants or form of Warrant, and the
Support Agreement as an Exhibit to such 8-K or a Form 10-Q, and (ii) make such
other filings and notices in the manner and time required by the SEC and the
Trading Market, provided, in the case of a filing or notice described in clause
(i) or (ii) above, that the information contained in such filing or notice
(other than the filing of such Transaction Documents) is limited to the
information reasonably deemed necessary by the Company in order for the Company
to comply with the Exchange Act and the regulations promulgated thereunder or
the other applicable legal or Trading Market obligations.
     4.5 Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that any Purchaser
is an “Acquiring Person” under any shareholder rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan

24



--------------------------------------------------------------------------------



 



or arrangement, by virtue of receiving Securities under the Transaction
Documents. The Company shall conduct its business in a manner so that it will
not become subject to the Investment Company Act.
     4.6 Proxy Statement; Company Shareholders’ Meeting; Recommendation of Board
of Directors.
          (a) Proxy Statement. As promptly as practicable following the Closing
Date, the Company shall prepare, and provide to Purchaser 1 for review and
comment, the Proxy Statement. The Company shall include any comments to the
Proxy Statement as Purchaser 1 shall reasonably request to be included. Subject
to such review and comment of Purchaser 1, as soon as practicable, and in any
event no later than 15 days, following the Closing Date, the Company shall file
the Proxy Statement with the SEC. The Company shall use commercially reasonable
efforts to cause the Proxy Statement to be mailed to the Company’s shareholders
as promptly as practicable after the later of (i) ten (10) days after the date
the Company files the Proxy Statement with the SEC and (ii) the date the Company
receives notice from the SEC that it has no further comments on the Proxy
Statement. The Company shall cooperate and provide Purchaser 1 with an
opportunity to review and comment on any amendment or supplement to the Proxy
Statement, and shall include any comments to any such amendment or supplement as
Purchaser 1 shall reasonably request to be included. The Company will advise
Purchaser 1 promptly after it receives notice of any request by the SEC for
amendment of the Proxy Statement or comments thereon and responses thereto or
requests by the SEC for additional information. If at any time any information
relating to the Company, or any of its Affiliates, officers or directors, should
be discovered by the Company which should be set forth in an amendment or
supplement to the Proxy Statement, so that any of such documents would not
include any misstatement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, the party which discovers such information
shall promptly notify the other parties hereto and an appropriate amendment or
supplement.
          (b) Shareholders’ Meeting. The Company shall, as promptly as
practicable after the later of (i) ten (10) days after the date the Company
files the Proxy Statement with the SEC and (ii) the date the Company receives
notice from the SEC that it has no further comments on the Proxy Statement, take
all action necessary in accordance with applicable law and the Company’s
articles of incorporation and by-laws, as each is amended, to duly give notice
of, convene and hold a meeting of its shareholders to be held as promptly as
practicable to consider the approval and adoption of the elimination of the
Exchange Cap (the “Company Shareholders’ Meeting”). The Company will use
commercially reasonable efforts to solicit from its shareholders proxies in
favor of the elimination of the Exchange Cap, and will take all other action
reasonably necessary or advisable to secure the vote or consent of its
shareholders required by the rules of the NASDAQ Global Market or applicable law
to obtain such approvals. Notwithstanding anything to the contrary contained in
this Agreement, the Company may adjourn or postpone the Company Shareholders’
Meeting to the extent necessary to ensure that any necessary supplement or
amendment to the Proxy Statement is provided to its shareholders in advance of a
vote on the elimination of the Exchange Cap or, if, as of the time for which the
Company Shareholders’ Meeting is originally scheduled, there are insufficient
shares of Common Stock represented (either in person or by proxy) to constitute
a quorum necessary to

25



--------------------------------------------------------------------------------



 



conduct the business of such meeting. The Company shall use commercially
reasonable efforts such that the Company Shareholders’ Meeting is called,
noticed, convened, held and conducted, and that all proxies solicited in
connection with the Company Shareholders’ Meeting are solicited in compliance
with applicable law, the rules of the NASDAQ Global Market and the Company’s
articles of organization and by-laws, as each is amended. Without the prior
written consent of Purchaser 1, the elimination of the Exchange Cap shall be the
only matter which the Company shall propose to be acted on by the Company’s
shareholders at the Company Shareholders’ Meeting.
     (c) Recommendation of Board of Directors.
     (i) The Board of Directors shall recommend that its shareholders vote in
favor of the elimination of the Exchange Cap at the Company Shareholders’
Meeting.
     (ii) The Proxy Statement shall include a statement to the effect that the
Board of Directors has recommended that the Company’s shareholders vote in favor
of the elimination of the Exchange Cap.
     (iii) Neither the Board of Directors nor any committee thereof shall
withdraw, amend or modify, or propose or resolve to withdraw, amend or modify in
a manner adverse to Purchaser 1, the recommendation of the Board of Directors
that the Company’s shareholders vote in favor of the elimination of the Exchange
Cap.
     4.7 Indemnification of Purchasers.
          (a) Subject to the provisions of this Section 4.7, the Company will
indemnify and hold each Purchaser and its directors, officers, stockholders,
members, partners, employees and agents (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Purchaser Party may suffer
or incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, without giving effect to any
materiality, Material Adverse Effect or any similar qualifications, or (ii) any
action instituted against any Purchaser, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such shareholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance); provided, however, that the
Company will not have any obligation under Section 4.7(a)(i) above, unless and
until the aggregate amount of all Losses for which the Company is obligated
thereunder exceeds $200,000 (the “Threshold”), and if the amount of such Losses
exceeds the Threshold, then the Company will be obligated for the entire portion
of such Losses from the first dollar thereof.

26



--------------------------------------------------------------------------------



 



          (b) If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing. The Company will
not be liable to any Purchaser Party under this Agreement (i) for any settlement
by a Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by the Purchasers in this Agreement or in the other Transaction
Documents. The Company shall not approve the settlement of any claims against a
Purchaser Party without the written consent of such Purchaser Party, unless such
settlement holds such Purchaser Party harmless and releases the Purchaser Party
from all claims.
     4.8 Conduct of the Business. Between the date hereof and the earlier to of
the Closing Date and the date of termination of this Agreement pursuant to
Section 5.1, the Company shall be operated only in the ordinary course of its
business, under the direction and control of its board of directors.
     4.9 Notice of Certain Events and Access to Information. Between the date
hereof and the earlier to of the Closing Date and the date of termination of
this Agreement pursuant to Section 5.1, the Company shall:
          (a) promptly, and no later than 24 hours after receipt thereof,
provide to Purchaser 1 notice, and all supporting documentation received by the
Company, of any inquiry, request, proposal, or offer, whether oral or written,
with respect to an investment in, or purchase of, any securities or assets of
the Company or any of its Subsidiaries, other than sales of inventory in the
ordinary course of business; provided that, the foregoing obligation shall be
subject to any contractual confidentiality obligations to which the Company is
subject immediately prior to the date of this Agreement;
          (b) provide full access at all reasonable times and upon reasonable
notice to the facilities, officers, employees, products, processes, technology,
business and financial records, contracts, business plans, budget and
projections, customers, suppliers and other information regarding the Company
and the Subsidiaries as Purchaser 1 may reasonably request, and, to the extent
permitted by KPMG LLP, the work papers of KPMG LLP, the Company’s independent
accountants, and otherwise provide such assistance as is reasonably requested by
Purchaser 1 in order that Purchaser 1 may have a full opportunity to make such
investigation and evaluation as it shall reasonably desire to make of the
business and affairs of the Company and the Subsidiaries; and
          (c) and shall cause its officers and directors to cooperate fully
(including providing introductions where necessary) with Purchaser 1 to enable
Purchaser 1 to use its commercially reasonable efforts to satisfy the conditions
set forth in Section 2.4(b)(vi) and (vii).

27



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
     5.1 Termination. This Agreement may be terminated by the Purchasers or the
Company by written notice to the other parties hereto, if the Closing has not
been consummated on or before July 31, 2007; provided that, if the conditions
set forth in Section 2.4(b)(vi) and (vii) shall not have been satisfied on or
prior to June 15, 2007 and the Purchasers shall not have waived the conditions
to Closing pursuant to Section 2.4(b)(vi) and (vii) on or prior to June 15, 2007
that are not satisfied by that date, this Agreement may be terminated by the
Company. In the event this Agreement is terminated pursuant to the preceding
sentence, all provisions of this Agreement shall terminate and there shall be no
liability on the part of any party hereto, or their respective officers,
directors, managing directors, members or shareholders, except for willful
misconduct by any party hereto and except that the following Sections shall
survive any such termination indefinitely: Sections 5.2, 5.3 (second sentence
only), 5.16 and 5.17.
     5.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, including in Section 5.3 below, each party shall pay
the fees and expenses of its advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities.
     5.3 Closing Fee; Purchasers’ Fees and Expenses. On the Closing Date, in
consideration for the services Purchaser 1 performed in structuring and
arranging the transactions contemplated by this Agreement and the Transaction
Documents, the Company will pay to Purchaser 1 a transaction fee equal to 1% of
Purchaser 1’s Subscription Amount in connection with the purchase and sale of
the Securities hereunder (the “Closing Fee”), by wire transfer of immediately
available funds to an account indicated to the Company by such Purchaser. In
addition, the Company shall reimburse the Purchasers for (i) the reasonable fees
and expenses of Dorsey & Whitney LLP incurred by Purchasers in connection with
the documentation, negotiation and consummation of the transactions contemplated
by this Agreement and the Transaction Documents and (ii) all other reasonable
fees and out-of-pocket expenses incurred by the Purchasers in connection with
the transactions contemplated hereunder (collectively, “Purchaser Expenses”),
provided that the aggregate amount which the Company shall be required to
reimburse shall not exceed $500,000 and if the Purchaser Expenses exceed
$500,000, Purchaser 1’s Purchaser Expenses shall be reimbursed before the other
Purchasers’ Purchase Expenses and if Purchaser 1’s Purchaser Expenses do not
exceed $500,000, the other Purchasers shall be reimbursed pro rata based upon
their total Purchaser Expenses. After the Closing Date, the Company agrees to
reimburse the Purchasers for all fees and expenses incurred in connection with
any future amendment to, waiver of or the enforcement by the Purchasers of any
of their rights arising under this Agreement or any of the Transaction
Documents, or in connection with the review of the Company’s proxy statement for
any meeting of the Company’s shareholders.
     5.4 Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with

28



--------------------------------------------------------------------------------



 



respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
     5.5 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (Eastern
Time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Eastern Time) on any Trading Day, (c) the
2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto
until changed by notice given in accordance with this Section.
     5.6 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.7 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions hereof that apply to the “Purchasers.”
     5.9 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.12.
     5.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Minnesota, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the

29



--------------------------------------------------------------------------------



 



interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, stockholders,
employees or agents) shall be commenced exclusively in the state and federal
courts located in Hennepin County, Minnesota, U.S.A. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in Hennepin County, Minnesota, U.S.A. for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding has been commenced in an improper or inconvenient venue for such
proceeding. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
     5.11 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.
     5.12 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.13 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities

30



--------------------------------------------------------------------------------



 



is requested due to a mutilation thereof, the Company may require delivery of
such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
     5.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
     5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or such Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     5.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.
(Signature Pages Follow)

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

              THE COMPANY:       Address for Notice:
 
            WILSONS THE LEATHER EXPERTS INC.       7401 Boone Avenue North
 
          Brooklyn Park, MN 55428
 
          Attn: Chief Financial Officer
 
          Fax No.: (763) 391-4000
By:
  /s/ Stacy A. Kruse        
 
           
 
  Name: Stacy A. Kruse        
 
  Title: Chief Financial Officer       With a copy to:
 
           
 
          Faegre & Benson LLP
2200 Wells Fargo Center
 
          90 South Seventh Street
 
          Minneapolis, MN 55402
 
          Attn: Philip S. Garon
 
          Fax No.: (612) 766-1600

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

                  PURCHASER:       Address for Notice:    
 
                MARATHON FUND LIMITED PARTNERSHIP V       90 South Seventh
Street, Suite 3700    
 
          Minneapolis, MN 55402    
 
          Attn: Michael T. Sweeney     By: Miltiades, LLP       Fax No.:
(612) 338-2860     Its: General Partner                          
 
          With a copy to:     By: Marathon Ultimate GP, LLC             Its:
General Partner            
 
          Dorsey & Whitney LLP    
 
          50 South Sixth Street    
 
          Suite 1500    
By:
  /s/ Michael S. Israel
 
Name: Michael S. Israel       Minneapolis, MN 55402 
Attn: Robert A. Rosenbaum    
 
  Title: Manager       Fax: (612) 340-7800    

33



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

                  PURCHASER:       Address for Notice:    
 
                PENINSULA INVESTMENT PARTNERS, L.P.       404B East Main Street,
2nd Floor    
 
          Charlottesville, VA 22902     By: Peninsula Capital Appreciation, LLC
      Attention: Mr. R. Ted Weschler     Its: General Partner       Fax No.:
(434) 220-9321    
 
               
By:
  /s/ R. Ted Weschler
 
Name: R. Ted Weschler            
 
  Title: Managing Member            

34



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

                  PURCHASER:       Address for Notice:    
 
                QUAKER CAPITAL PARTNERS I, L.P.       401 Wood Street,
Suite 1300    
 
          Pittsburgh, PA 15222     By: Quaker Premier, LP       Attention: Mark
G. Schoeppner     Its: General Partner       Fax No.: (412) 281-0323    
 
                By: Quaker Capital Management Corp.             Its: General
Partner            
 
               
By:
  /s/ Mark G. Schoeppner
 
Name: Mark G. Schoeppner            
 
  Title: President            

35



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

                  PURCHASER:       Address for Notice:    
 
                QUAKER CAPITAL PARTNERS II, L.P.       401 Wood Street,
Suite 1300    
 
          Pittsburgh, PA 15222     By: Quaker Premier II, LP       Attention:
Mark G. Schoeppner     Its: General Partner       Fax No.: (412) 281-0323    
 
                By: Quaker Capital Management Corp.             Its: General
Partner            
 
               
By:
  /s/ Mark G. Schoeppner
 
Name: Mark G. Schoeppner            
 
  Title: President            

36



--------------------------------------------------------------------------------



 



Schedule 1
Purchasers

                          Purchaser   Shares   Warrant Shares   Subscription
Amount
Marathon Fund Limited Partnership V
    35,000       11,666,667     $ 35,000,000  
Peninsula Investment Partners, L.P.
    5,000       1,666,667     $ 5,000,000  
Quaker Capital Partners I, L.P.
    3,150       1,050,000     $ 3,150,000  
Quaker Capital Partners II, L.P.
    1,850       616,666     $ 1,850,000  

 



--------------------------------------------------------------------------------



 



List of Exhibits

     
Exhibit A
  Form of Registration Rights Agreement
Exhibit B
  Form of Support Agreement
Exhibit C
  Form of Warrant
Exhibit D
  Form of Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of                                          , 2007, among
Wilsons The Leather Experts Inc., a Minnesota corporation (the “Company”), and
the purchasers set forth on Schedule 1 attached hereto (each a “Purchaser” and
collectively, the “Purchasers”).
          This Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof, by and among the Company and the Purchasers (the
“Purchase Agreement”).
          The Company and the Purchasers hereby agree as follows:
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:
     “Advice” shall have the meaning set forth in Section 10(d).
     “Board of Directors” means, at any time, the board of directors of the
Company.
     “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
Registration Statement covering the sale of the Registrable Securities; or
(iv) a registration in which the only Common Stock being registered is Common
Stock issuable upon conversion of debt securities that are also being
registered.
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities or securities convertible into
Registrable Securities.
     “Holder 1” means Marathon Fund Limited Partnership V.
     “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, life partner (provided such individual lives in
the same household), sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, of a natural person referred to herein.
     “Indemnified Party” shall have the meaning set forth in Section 7(c).
     “Indemnifying Party” shall have the meaning set forth in Section 7(c).
     “Losses” shall have the meaning set forth in Section 7(a).

 



--------------------------------------------------------------------------------



 



     “PQ Registrable Securities” means all Registrable Securities held by
Peninsula Investment Partners, L.P., Quaker Capital Partners I, L.P. and Quaker
Capital Partners II, L.P.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means as of the date in question all of (a) the
Conversion Shares and Warrant Shares issued or issuable, (b) any Common Stock
issued or issuable (i) upon conversion of any capital stock of the Company
acquired by the Purchasers after the date hereof, or (ii) upon exercise of any
option, warrant, or other right to acquire Common Stock acquired by the
Purchasers after the date hereof, (c) any shares of Common Stock issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the shares referenced in clauses (a) and
(b) above, (d) any Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right, or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
the shares referenced in clauses (a), (b), and (c) above; excluding in all
cases, however, any Registrable Securities sold by a Person in a transaction in
which the applicable rights under this Agreement are not assigned pursuant to
Section 10(g); provided, however, that none of the above described securities
shall be treated as Registrable Securities if (a) they have been sold to or
through a broker or dealer or underwriter in a public distribution or a public
securities transaction, or (b) they have been sold in a transaction exempt from
the registration and prospectus delivery requirements of the Securities Act so
that all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale.
     “Registration Statement” means the registration statements required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

2



--------------------------------------------------------------------------------



 



     “SEC” shall mean the United States Securities and Exchange Commission.
     “Selling Shareholder Questionnaire” shall have the meaning set forth in
Section 5.
     2. Registration Rights.
          (a) Demand Registration.
     (i) Upon a written request from Holder 1, the Company shall (A) within ten
(10) days after the date such request is given, give notice thereof (the “Demand
Notice”) to all Holders other than the Holder 1, and (B) as soon as practicable,
and in any event within sixty (60) days after the date such request is given by
the Holder 1, file a Registration Statement under the Securities Act covering
all Registrable Securities that the Holder 1 requested to be registered and any
additional Registrable Securities requested to be included in such registration
by any other Holders, as specified by notice given by each such Holder to the
Company within thirty (30) days of the date the Demand Notice is given, and in
each case, subject to the limitations of Sections 2(a)(ii), 2(a)(iii), and 3(a)
below.
     (ii) Notwithstanding the Company’s obligations pursuant to Section 2(a)(i)
above, after receipt of any written request from Holder 1 to file a Registration
Statement pursuant to Section 2(a)(i), if the Company furnishes to Holder 1 a
certificate signed by the Company’s chief executive officer stating that in the
good faith judgment of the Board of Directors it would be materially detrimental
to the Company and its shareholders for such Registration Statement to either
become effective or remain effective for as long as such Registration Statement
otherwise would be required to remain effective, because such action would
(A) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (B) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (C) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than sixty
(60) days after the request of Holder 1 is given; provided, however, that the
Company may not invoke this right more than once in any twelve (12) month
period; and provided further that the Company shall not register any securities
for its own account or that of any other shareholder during such sixty (60) day
period other than an Excluded Registration.
     (iii) The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Section 2(a)(i) after the Company has
effected two registrations pursuant to Section 2(a)(i). A registration shall not
be counted as “effected” for purposes of this Section 2(a)(iii) until such time
as the

3



--------------------------------------------------------------------------------



 



applicable Registration Statement has been declared effective by the SEC, unless
Holder 1 withdraws its request for such registration.
     (iv) The Company shall not be obligated to effect, or take any action to
effect, any registration pursuant to Section 2(a)(i) during the period starting
with the date forty-five (45) days prior to the Company’s good faith estimate of
the date of filing of, and ending on a date ninety (90) days after the effective
date of, a registration initiated by the Company for its own issuance of
securities; provided however, that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective and the Company complied with its obligations under Section 2(b) with
respect to such registration. The Company may not invoke this right more than
once in any twelve (12) month period.
     (b) Piggy-Back Registrations. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
shareholders other than the Holders) any of its Common Stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than in an Excluded Registration), the Company shall, at such
time, promptly give each Holder notice of such registration. Upon the request of
each Holder given within twenty (20) days after such notice is given by the
Company, the Company shall, subject to the provisions of Section 3(b), cause to
be registered all of the Registrable Securities that each such Holder has
requested to be included in such registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section
2(b) before the effective date of such registration, whether or not any Holder
has elected to include Registrable Securities in such registration.
     (c) Termination of Registration Rights. In addition to the other
limitations contained in this Agreement, no Holder shall be entitled to exercise
any rights provided in this Agreement after such time as such Holder may freely
sell all of such Holder’s Registrable Securities within a three-month period
pursuant to Rule 144, or without regard to the volume limitations of Rule 144
pursuant to Rule 144(k).
     3. Underwriting.
     (a) If, pursuant to Section 2(a)(i), Holder 1 intends to distribute the
Registrable Securities covered by its request by means of an underwriting, it
shall so advise the Company as a part of its request made pursuant to
Section 2(a)(i), and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by Holder 1. In such event, the
right of any Holder to include such Holder’s Registrable Securities in such
registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their securities through such underwriting shall (together with the Company as
provided in Section 4(l)) enter into an underwriting agreement in customary form
with the underwriter(s) selected for such underwriting. Notwithstanding any
other provision of this Section 3(a), if the managing underwriter(s) advise(s)
Holder 1 in writing that

4



--------------------------------------------------------------------------------



 



marketing factors require a limitation on the number of shares to be
underwritten, then Holder 1 shall so advise all Holders of Registrable
Securities that otherwise would be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the underwriting shall be
allocated among such Holders of Registrable Securities, including Holder 1, in
proportion (as nearly as practicable) to the number of Registrable Securities
owned by each Holder or in such other proportion as shall mutually be agreed to
by all such selling Holders; provided, however, that (i) the number of
Registrable Securities held by the Holders to be included in such underwriting
shall not be reduced unless all other securities are first entirely excluded
from the underwriting, and (ii) any Registrable Securities which are not PQ
Registrable Securities shall not be excluded from such underwriting unless all
PQ Registrable Securities are first excluded from such offering. To facilitate
the allocation of shares in accordance with the above provisions, the Company or
the underwriters may round the number of shares allocated to any Holder to the
nearest 100 shares. For purposes of the provision in this Section 3(a)
concerning apportionment, for any selling Holder that is a partnership, limited
liability company, or corporation, the partners, members, retired partners,
retired members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.
     (b) In connection with any offering involving an underwriting of shares of
the Company’s capital stock pursuant to Section 2(b), the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by shareholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable) to the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares. Notwithstanding the foregoing, in no event
shall (i) the number of Registrable Securities included in such offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, or (ii) the number of
Registrable Securities included in the offering be reduced below thirty percent
(30%) of the total number of

5



--------------------------------------------------------------------------------



 



securities included in such offering or (iii) notwithstanding (ii) above, any
Registrable Securities which are not PQ Registrable Securities be excluded from
such underwriting unless all PQ Registrable Securities are first excluded from
such offering. For purposes of the provision in this Section 3(b) concerning
apportionment, for any selling Holder that is a partnership, limited liability
company, or corporation, the partners, members, retired partners, retired
members, stockholders, and Affiliates of such Holder, or the estates and
Immediate Family Members of any such partners, retired partners, members, and
retired members and any trusts for the benefit of any of the foregoing Persons,
shall be deemed to be a single “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate number of
Registrable Securities owned by all Persons included in such “selling Holder,”
as defined in this sentence.
     (c) For purposes of Section 2(a)(i), a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that Holders have requested to be included in such
Registration Statement are actually included.
     4. Registration Procedures. Whenever required under Section 2 to effect the
registration of any Registrable Securities, the Company shall:
     (a) not less than five Trading Days prior to the filing of each
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), (i) furnish to each Holder copies of all
such documents proposed to be filed (except for any document incorporated or
document to be incorporated by reference and such post effective amendments or
supplements that are solely for the purpose of incorporating the information
contained in the periodic and/or current reports filed by the Company under the
Exchange Act into the Registration Statement or related Prospectus), which
documents will be subject to the review of such Holders, and (ii) cause its
officers and directors, and use commercially reasonable efforts to cause its
counsel and independent registered public accounting firm, to respond to such
inquiries as shall be necessary, in the reasonable opinion of respective counsel
to each Holder to conduct a reasonable investigation within the meaning of the
Securities Act;
     (b) not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto if Holder 1 shall reasonably object in good
faith, provided that, the Company is notified of such objection in writing no
later than five (5) Trading Days after the Holders have been so furnished copies
of any Registration Statement or one (1) day after the Holders have been so
furnished copies of any related Prospectus or any amendment or supplement;
     (c) promptly (i) make available for inspection by the selling Holders, any
managing underwriter(s) participating in any disposition pursuant to such
Registration Statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holders, all financial and
other records, pertinent corporate documents, and properties of the Company, and
(ii) cause the Company’s

6



--------------------------------------------------------------------------------



 



officers and directors, and use commercially reasonable efforts to cause the
Company’s counsel and independent registered public accounting firm, to supply
all information reasonably requested by any such selling Holder, managing
underwriter, attorney, accountant, or agent, in each case, as necessary or
advisable to verify the accuracy of the information in such Registration
Statement and to conduct appropriate due diligence in connection therewith;
     (d) subject to Sections 4(a) and (b), prepare and file, as expeditiously as
reasonably possible, with the SEC a Registration Statement with respect to such
Registrable Securities and use commercially reasonable efforts to (i) cause such
Registration Statement to become effective as promptly as possible after the
filing thereof and (ii) upon the request of Holder 1, keep such Registration
Statement effective for a period of up to one hundred eighty (180) days or, if
earlier, until the distribution contemplated in the Registration Statement has
been completed; provided, however, that (A) such one hundred eighty (180) day
period shall be extended for a period of time equal to the period the Holder
refrains, at the request of an underwriter of Common Stock (or other securities)
of the Company, from selling any securities included in such registration, and
(B) in the case of any registration of Registrable Securities on Form S-3 that
are intended to be offered on a continuous or delayed basis, subject to
compliance with applicable SEC rules, such one hundred eighty (180) day period
shall be extended for up to 360 days, if necessary, to keep the Registration
Statement effective until all such Registrable Securities are sold;
     (e) subject to Sections 4(a) and (b), prepare and file with the SEC such
amendments and supplements to such Registration Statement, and the Prospectus
used in connection with such Registration Statement, as may be necessary to
comply with the Securities Act in order to enable the disposition of all
Registrable Securities covered by such Registration Statement;
     (f) respond as promptly as reasonably possible to any comments received
from the SEC with respect to a Registration Statement or any amendment thereto
and as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the SEC relating to a Registration
Statement;
     (g) comply with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented;
     (h) promptly notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (ii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than five Trading Days prior to such filing) and (if requested
by any such Holder) confirm such notice in writing no later than one Trading Day
following the day (i) (A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration

7



--------------------------------------------------------------------------------



 



Statement is proposed to be filed; (B) when the SEC notifies the Company whether
there will be a “review” of such Registration Statement and whenever the SEC
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders); and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; and
(vi) the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus; provided that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law, in which case the Holder shall
provide the Company with the opportunity to make such disclosure. If the Company
notifies the Holders in accordance with clauses (ii) through (vi) of this
Section 4(h) to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use commercially reasonable efforts to ensure that
the use of the Prospectus may be resumed as promptly as is practicable;
     (i) furnish to each Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Holder, and
all exhibits to the extent requested by such Holder (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC;
     (j) promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Holder may reasonably request in
connection with resales by the Holder of Registrable Securities. Subject to the
terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or

8



--------------------------------------------------------------------------------



 



supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving of any notice
pursuant to Section 4(h);
     (k) prior to any resale of Registrable Securities by a Holder, use
commercially reasonable efforts to register or qualify in connection with the
registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or Blue Sky laws of such jurisdictions within the United States
as any Holder reasonably requests in writing, and to do any and all other acts
or things reasonably necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it is not then so qualified, or (ii) subject the
Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction;
     (l) in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter(s) of such offering;
     (m) use commercially reasonable efforts to cause all such Registrable
Securities covered by such Registration Statement to be listed on the Trading
Market;
     (n) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
     (o) use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;
     (p) if requested by Holder 1, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request;
     (q) upon the occurrence of any event contemplated by Section 4(h)(v), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its shareholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as

9



--------------------------------------------------------------------------------



 



thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and
     (r) comply with all applicable rules and regulations of the SEC.
     5. Furnish Information. Each Holder agrees to furnish to the Company a
completed Questionnaire in substantially the form attached to this Agreement as
Annex A, with any changes or additions thereto as may be required to comply with
applicable laws and regulations (a “Selling Shareholder Questionnaire”), not
less than two Trading Days prior to the date of filing a Registration Statement
or by the end of the fourth Trading Day following the date on which such Holder
receives a draft of such Registration Statement in accordance with Section 4(a).
     6. Registration Expenses. All fees and expenses incident to the performance
of or compliance with this Agreement by the Company (whether or not any
Registrable Securities are sold pursuant to a Registration Statement), and the
reasonable fees and disbursements of one counsel for the selling Holders, shall
be borne by the Company. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market on which the Common Stock is then
listed for trading and (B) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as requested by the Holders), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities, on an as converted basis, included in a Registration
Statement), (iii) messenger, telephone and delivery expenses, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriter discounts or broker
or similar commissions or, except to the extent provided for in the Transaction
Documents.
     7. Indemnification
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, brokers (including brokers who offer and sell
Registrable

10



--------------------------------------------------------------------------------



 



Securities as principal as a result of a pledge or any failure to perform under
a margin call of Common Stock), investment advisors and employees of each of
them, each Person (if any) who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in a Registration Statement, any Prospectus or any form
of prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 4(h)(ii)-(vi), the use by such
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated in Section 10(d). The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.
     (b) Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person (if any) who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
any other Holder selling securities pursuant to the applicable Registration
Statement, each Person (if any) who controls (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act) such Holder, and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (i) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (ii) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (A) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Holder to the Company specifically for inclusion in such Registration Statement
or such Prospectus or (B) to the extent that (1) such untrue statements or
omissions are

11



--------------------------------------------------------------------------------



 



based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in
Section 4(h)(ii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 10(d). In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
     (c) Conduct of Indemnification Proceedings.
     (i) If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have prejudiced the Indemnifying Party.
     (ii) An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall reasonably believe that a material conflict of interest is likely to exist
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any

12



--------------------------------------------------------------------------------



 



settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
     (iii) Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section 7) shall be paid to
the Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party; provided, that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is not
entitled to indemnification hereunder, determined based upon the relative faults
of the parties.
     (d) Contribution.
     (i) If the indemnification under Section 7(a) or 7(b) is unavailable to an
Indemnified Party or insufficient to hold an Indemnified Party harmless for any
Losses, then each Indemnifying Party in lieu of indemnifying such Indemnified
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 7 was available to such party in
accordance with its terms.
     (ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such

13



--------------------------------------------------------------------------------



 



Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.
     (iii) The indemnity and contribution agreements contained in this Section 7
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
          (e) Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
          (f) Unless otherwise superseded by an underwriting agreement entered
into in connection with an underwritten public offering, the obligations of the
Company and Holders under this Section 7 shall survive the completion of any
offering of Registrable Securities in a registration under Section 2, and
otherwise shall survive the termination of this Agreement.
     8. Reports Under Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:
          (a) make and keep available adequate current public information, as
those terms are understood and defined in Rule 144;
          (b) use commercially reasonable efforts to file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time the Company is subject to such
reporting requirements); and
          (c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act, and the Exchange Act (at any time the Company is
subject to such reporting requirements), or that it qualifies as a registrant
whose securities may be resold pursuant to Form S-3 (at any time the Company is
so qualified to use such form); (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration (at any time the Company is
subject to the reporting requirements under the Exchange Act) or pursuant to
Form S-3 (at any time the Company is so qualified to use such form).
     9. Limitations on Subsequent Registration Rights. From and after the date
of this Agreement, the Company shall not, without the prior written consent of
Holder 1, enter into any agreement with any holder or prospective holder of any
securities of the Company that (i) would allow such holder or prospective holder
(i) to include such securities in any registration unless, under the terms of
such agreement, such holder or prospective holder may include such securities in
any such registration only to the extent that the inclusion of such securities
will not reduce the

14



--------------------------------------------------------------------------------



 



number of the Registrable Securities of the Holders that are included or
(ii) allow such holder or prospective holder to initiate a demand for
registration of any securities held by such holder or prospective holder.
     10. Miscellaneous
     (a) Remedies. In the event of a breach by the Company or by a Holder, of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
     (b) No Piggyback on Registrations. Except as set forth on Schedule 10(b)
attached hereto, neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in a Registration Statement other than the Registrable Securities.
     (c) Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.
     (d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 4(h), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use commercially reasonable efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable under the circumstances.
     (e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and Holder 1.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates to the rights of one or more
Holders exclusively and that does not directly or indirectly affect the rights
of the other Holders may be given by Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.

15



--------------------------------------------------------------------------------



 



     (f) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
     (g) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign its
rights or obligations hereunder without the prior written consent of Holder 1.
Each Holder may assign their respective rights hereunder in the manner and to
the Persons as permitted under the Purchase Agreement.
     (h) No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 10(b),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
     (i) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
     (j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined with the
provisions of the Purchase Agreement.
     (k) Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
     (l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

16



--------------------------------------------------------------------------------



 



     (m) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (n) Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
*************************
(Signature Pages Follow)

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

          THE COMPANY:    
 
        WILSONS THE LEATHER EXPERTS INC.    
 
       
By:
       
 
 
 
Name: Stacy A. Kruse    
 
  Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

          PURCHASER:    
 
        MARATHON FUND LIMITED PARTNERSHIP V    
 
        By: Miltiades, LLP     Its: General Partner    
 
        By: Marathon Ultimate GP, LLC     Its: General Partner    
 
       
By:
       
 
 
 
Name: Michael S. Israel    
 
  Title: Manager    

19



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

          PURCHASER:    
 
        PENINSULA INVESTMENT PARTNERS, L.P.    
 
        By: Peninsula Capital Appreciation, LLC     Its: General Partner    
 
       
By:
       
 
 
 
Name: R. Ted Weschler    
 
  Title: Managing Partner    

20



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

          PURCHASER:    
 
        QUAKER CAPITAL PARTNERS I, L.P.    
 
        By: Quaker Premier, L.P.     Its: General Partner    
 
        By: Quaker Capital Management Corporation     Its: General Partner    
 
       
By:
       
 
 
 
Name: Mark G. Schoeppner    
 
  Title: President    

21



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

          PURCHASER:    
 
        QUAKER CAPITAL PARTNERS II, L.P.    
 
        By: Quaker Premier II, L.P.     Its: General Partner    
 
        By: Quaker Capital Management Corporation     Its: General Partner    
 
       
By:
       
 
 
 
Name: Mark G. Schoeppner    
 
  Title: President    

22



--------------------------------------------------------------------------------



 



Schedule 1
Purchasers

              Purchaser   Shares   Warrant Shares   Subscription Amount
Marathon Fund Limited Partnership V
  35,000    11,666,667     $35,000,000  
Peninsula Investment Partners, L.P.
  5,000   1,666,667   $5,000,000
Quaker Capital Partners I, L.P.
  3,150   1,050,000   $3,150,000
Quaker Capital Partners II, L.P.
  1,850     616,666   $1,850,000

 



--------------------------------------------------------------------------------



 



Annex A
Wilsons The Leather Experts Inc.
Selling Securityholder Notice and Questionnaire
     The undersigned beneficial owner of
[                                         ] , par value $[                     ]
per share (the “Common Stock”), of [                                         ] ,
a [                                         ] corporation (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “SEC”) a registration
statement (the “Registration Statement”) for the registration and resale under
the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of                                          , 2007 (the
“Registration Rights Agreement”), among the Company and the Purchasers named
therein. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
     Certain legal consequences arise from being named as a selling
securityholder in the Registration Statement and the related prospectus.
Accordingly, holders and beneficial owners of Registrable Securities are advised
to consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Registration
Statement and the related prospectus.
NOTICE
     The undersigned beneficial owner (the “Selling Securityholder”) of
Registrable Securities hereby elects to include the Registrable Securities owned
by it and listed below in Item 3 (unless otherwise specified under such Item 3)
in the Registration Statement.

 



--------------------------------------------------------------------------------



 



The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
QUESTIONNAIRE

          1.   Name.
 
       
 
  (a)   Full legal name of Selling Securityholder
 
       
 
     
 
 
       
 
  (b)   Full legal name of registered holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:
 
       
 
     
 
 
       
 
  (c)   Full legal name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):
 
       
 
     
 

2. Address for Notices to Selling Securityholder:

 
 
 
 
 
 
Telephone:
 
Fax:
 
Contact Person:
 

3. Beneficial Ownership of Registrable Securities:

         
 
  (a)   Type and number of Registrable Securities beneficially owned (describe
nature of ownership and whether voting or investment power over such Registrable
Securities is shared):
 
       
 
     
 
 
     
 
 
     
 

2



--------------------------------------------------------------------------------



 



4. Broker-Dealer Status:

         
 
  (a)   Are you a broker-dealer?
 
       
 
      Yes          No
 
       
 
  (b)   If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.
 
       
 
      Yes          No
 
       
 
  Note:   If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.
 
       
 
  (c)   Are you an affiliate of a broker-dealer?
 
       
 
      Yes          No
 
       
 
  (d)  
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?
 
       
 
      Yes          No
 
       
 
  Note:   If no, the SEC’s staff has indicated that you should be identified as
an underwriter in the Registration Statement.

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

         
 
  (a)   Type and amount of other securities beneficially owned by the Selling
Securityholder:
 
       
 
     
 
 
     
 

3



--------------------------------------------------------------------------------



 



6. Relationships with the Company:
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
State any exceptions here:

 
 
 
 

     The undersigned agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein that may occur subsequent to the
date hereof at any time while the Registration Statement remains effective.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items 1 through 6 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto. The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.
     IN WITNESS WHEREOF the undersigned, by authority duly given, has caused
this Notice and Questionnaire to be executed and delivered either in person or
by its duly authorized agent.

                 
Dated:
          Beneficial Owner:    
 
               

         
 
  By:    
 
       
 
      Name:
 
      Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

4



--------------------------------------------------------------------------------



 



Schedule 10(b)
Registration Rights

1.  
Registration Rights Agreement, dated May 25, 1996, by and among Melville
Corporation, Wilsons The Leather Experts Inc., The Managers listed on the
Signature pages thereto, Leather Investors Limited Partnership I, and The
Partners listed on the Signature Pages thereto, as amended by that certain
Amendment to Registration Rights Agreement dated as of August 12, 1999 by and
among the Company and the shareholders listed on the attachments thereto
(collectively, the “1996 Agreement”). This 1996 Agreement currently provides
only for piggyback registration rights, and applies only to one eligible holder
(who is currently a member of the Company’s Board of Directors.
  2.  
Registration Rights Agreement, dated April 25, 2004, by and among Wilsons The
Leather Experts Inc. and the Purchasers named therein (the “2004 Agreement”).
This 2004 Agreement will be amended prior to Closing to provide for the
shareholder parties thereto to consent to the piggyback registration rights
provided for in this Agreement and to agree to be subject to the underwriter
cutback provisions set forth in this Agreement related to any exercise of
piggyback registration rights.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUPPORT AGREEMENT
                    This SUPPORT AGREEMENT, dated as of June 1, 2007 (this
“Agreement”), by and among Wilsons The Leather Experts Inc., a Minnesota
corporation (the “Company”), and the shareholders of the Company set forth on
the signature pages hereof (individually, a “Shareholder” and collectively, the
“Shareholders”).
                    WHEREAS, the Company and the Shareholders have entered into
a Securities Purchase Agreement, dated as of the date hereof (the “Securities
Purchase Agreement”), pursuant to which, among other things, the Company has
agreed to issue and sell to the Shareholders and the Shareholders have agreed
severally to purchase an aggregate of (i) 45,000 shares of the Company’s
Series A Preferred Stock, par value $.01 per share (the “Preferred Stock”), and
(ii) warrants (the “Warrants”) which will be exercisable to purchase 15,000,000
shares of common stock of the Company, par value $.01 per share (the “Common
Stock”) (as exercised, collectively, the “Warrant Shares”). The Preferred Stock
and the Warrants are sometimes collectively referred to herein as, the
“Securities”);
                    WHEREAS, as of the date hereof, the Shareholders identified
on Annex A hereto (the “Current Shareholders”) collectively own the aggregate
number of shares of Common Stock set forth on Annex A, which represent
(i) approximately 56.63% of the total issued and outstanding Common Stock of the
Company, and (ii) approximately 56.63% of the total voting power of the Company;
                    WHEREAS, as a condition to the willingness of the
Shareholder who, prior to the closing of the transactions contemplated by the
Securities Purchase Agreement and identified as “Purchaser 1” therein, owned no
securities of the Company (such Shareholder, the “Investor”) to consummate the
transactions contemplated thereby (collectively, the “Transaction”), the parties
hereto have each agreed to enter into this Agreement.
                    NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants and agreements contained herein, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:
ARTICLE I
VOTING AGREEMENTS OF THE CURRENT SHAREHOLDERS
                    SECTION 1.01. Supporting the Transaction. Each of the
Current Shareholders hereby agrees that, at any meeting of the shareholders of
the Company, however called, and in any action by written consent of the
Company’s shareholders, such Current Shareholder shall vote the “Shares” and the
“Other Securities” (in each case, as defined below) held by it: (a) in favor of
the Transaction; provided that, the Preferred Stock, Shares acquired upon the
conversion of the Preferred Stock and the Warrant Shares may not be voted on the
Transaction, and (b)

 



--------------------------------------------------------------------------------



 



against any proposal or any other corporate action or agreement that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Securities Purchase Agreement
or which could result in any of the conditions to the Company’s obligations
under the Securities Purchase Agreement not being fulfilled. Each of the Current
Shareholders acknowledges receipt and review of a copy of the Securities
Purchase Agreement and exhibits thereto. Each of the Current Shareholders hereby
revokes all proxies and powers of attorney with respect to the Shares and the
Other Securities that such Current Shareholder may have heretofore appointed or
granted, and no subsequent proxy or power of attorney shall be given or written
consent executed (and if given or executed, shall not be effective) by such
Current Shareholder, with respect to the matters specified in this Section 1.01,
except as set forth in the next paragraph of this Section 1.01. Any obligation
of the Current Shareholders under this Section 1.01 shall be binding upon the
successors and assigns of the Current Shareholders. The obligations of the
Current Shareholders under this Section 1.01 shall terminate immediately
following the earlier to occur of (i) the “Shareholder Approval” (as defined
below), or (ii) the termination of the Securities Purchase Agreement prior to
the Closing (as defined therein).
                    In order to secure the performance of each Current
Shareholder’s obligations under this Section 1.01, by entering into this
Agreement, each Current Shareholder hereby irrevocably grants a proxy appointing
each managing partner of the general partner of the Investor as such Current
Shareholder’s attorney-in-fact and proxy, with full power of substitution, for
and in its name, to vote, express consent or dissent, or otherwise to utilize
such voting power in the manner contemplated by this Section 1.01 with respect
to such each Current Shareholder’s Shares and Other Securities. The proxy
granted by such each Current Shareholder pursuant to this Section 1.01 is
coupled with an interest and shall be revoked automatically, without any notice
or other action by any person, upon the earlier to occur of (i) the Shareholder
Approval, or (ii) the termination of the Securities Purchase Agreement prior to
the Closing (as defined therein).
                    As used herein, the following terms have the following
meanings: (i) “Shares” refers to all shares of Common Stock now owned and which
may hereafter be acquired by a Shareholder at any time that this Agreement is in
effect, (ii) “Other Securities” refers to any other securities, if any, which a
Shareholder is currently entitled to vote, or after the date hereof becomes
entitled to vote, at any meeting of the shareholders of the Company held at any
time that this Agreement is in effect, and (iii) “Shareholder Approval” means
the requisite vote of the holders of voting stock of the Company necessary to
approve the Transaction.
                    SECTION 1.02. Board Representation. So long as the Investor
or one or more of its affiliates holds at least 20% of the number of shares of
Common Stock issued or issuable upon conversion of the Preferred Stock subject
to appropriate adjustment for all stock splits, dividends, combinations,
recapitalizations and the like) (the “Minimum Holding”), each of the Current
Shareholders hereby agrees that, at any meeting of the shareholders of the
Company, however called, and in any action by written consent of the Company’s
shareholders, such Current Shareholder shall vote the Shares and the Other
Securities held by it: (a) in favor of at least two nominees for election as
directors identified as having been proposed by the Investor; and (b) against
any proposal or any other corporate action or agreement that would result in
such nominees not being elected as directors. Each of the Current Shareholders
agrees that no

2



--------------------------------------------------------------------------------



 



subsequent proxy or power of attorney with respect to the Shares and the Other
Securities shall be given or written consent executed (and if given or executed,
shall not be effective) by such Current Shareholder with respect to the matters
specified in this Section 1.02. Any obligation of the Current Shareholders under
this Section 1.02 shall be binding upon the successors and assigns of the
Current Shareholders.
                    SECTION 1.03. Certain Transactions. So long as the Investor
or one or more of its affiliates holds at least the Minimum Holding, each of the
Current Shareholders hereby agrees that, at any meeting of the shareholders of
the Company, however called, and in any action by written consent of the
Company’s shareholders, such Current Shareholder shall vote the Shares and the
Other Securities held by it: (a) in favor of any proposed “Company Sale” (as
defined below) presented to or brought before the shareholders of the Company
and identified as having been proposed by or supported by the Investor; and
(b) against any proposed Company Sale that is identified as being opposed by the
Investor or would result in any other Company Sale proposed by or supported by
the Investor not being presented to or approved by the shareholders of the
Company. Each of the Current Shareholders agrees that no subsequent proxy or
power of attorney with respect to the Shares and the Other Securities shall be
given or written consent executed (and if given or executed, shall not be
effective) by such Current Shareholder with respect to the matters specified in
this Section 1.03. Any obligation of the Current Shareholders under this
Section 1.03 shall be binding upon the successors and assigns of the Current
Shareholders.
                    As used herein, “Company Sale” means one or a series of
related transactions pursuant to which a third party or group of third parties
(a) acquires (whether by merger, amalgamation, consolidation, recapitalization,
reorganization, redemption, transfer or issuance of securities or otherwise) a
majority of the capital stock of the Company (or any surviving or resulting
corporation) possessing the voting power to elect a majority of the Board of
Directors of the Company (or such surviving or resulting corporation), or
(b) acquires assets constituting all or substantially all of the assets of the
Company (on a consolidated basis). For the avoidance of doubt, the parties agree
that the term “third party” as used in the immediately preceding sentence shall
not include the Investor or any of its affiliates.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE CURRENT SHAREHOLDERS
                    Each of the Current Shareholders hereby represents and
warrants, severally and not jointly, to the Company and the Investor as follows:
                    SECTION 2.01. Authority Relative to This Agreement. The
Current Shareholder has all necessary power and authority, including partnership
power and authority, to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by the Current Shareholder
and constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Current Shareholder in accordance with its terms, except
(a) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance,

3



--------------------------------------------------------------------------------



 



moratorium or similar laws now or hereafter in effect relating to, or affecting
generally, the enforcement of creditors’ and other obligees’ rights, (b) where
the remedy of specific performance or other forms of equitable relief may be
subject to certain equitable defenses and principles and to the discretion of
the court before which the proceeding may be brought, and (c) where rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.
                    SECTION 2.02. No Conflict. (a) The execution and delivery of
this Agreement by the Current Shareholder does not, and the performance of this
Agreement by the Current Shareholder shall not, (i) conflict with or violate the
partnership agreement of the Current Shareholder or any federal, state or local
law, statute, ordinance, rule, regulation, order, judgment or decree applicable
to the Current Shareholder or by which the Shares or the Other Securities owned
by the Current Shareholder are bound or affected or (ii) result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
or encumbrance on any of the Shares or the Other Securities owned by the Current
Shareholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Current Shareholder is a party or by which the Shareholder or the
Shares or Other Securities owned by the Current Shareholder is bound.
                    (b)      The execution and delivery of this Agreement by the
Current Shareholder does not, and the performance of this Agreement by the
Current Shareholder shall not, require any consent, approval, authorization or
permit of, or filing with or notification to, any governmental entity by the
Shareholder, except for applicable requirements, if any, of the Securities
Exchange Act of 1934, as amended (the “1934 Act”).
                    SECTION 2.03. Title to the Stock. As of the date hereof, the
Current Shareholder is the beneficial owner of the number of shares of Common
Stock set forth opposite its name on Appendix A attached hereto, entitled to
vote, without restriction (except to the extent a Current Shareholder shares
voting power under managed accounts), on all matters brought before holders of
capital stock of the Company, which Common Stock represents on the date hereof
the percentage of the outstanding stock and voting power of the Company set
forth on such Appendix. Such Common Stock are all the securities of the Company
owned, either of record or beneficially, by the Current Shareholder. Such Common
Stock is owned free and clear of all security interests, liens, claims, pledges,
options, rights of first refusal, agreements, limitations on the Current
Shareholder’s voting rights, charges and other encumbrances of any nature
whatsoever, other than any restrictions that attach to shares deposited by a
Current Shareholder with brokers in margin accounts pursuant to standard terms
of such margin account agreements. The Current Shareholder has not appointed or
granted any proxy, which appointment or grant is still effective, with respect
to the Shares or Other Securities owned by the Shareholder regarding the matters
specified in Article I hereof. The Current Shareholder has sole voting power and
sole power to issue instructions with respect to the matters set forth in
Article 1 hereof, sole power of disposition and sole power to agree to all
matters set forth in this Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE III
COVENANTS
                    SECTION 3.01. No Disposition or Encumbrance of Stock. Each
of the Current Shareholders hereby covenants and agrees that, for a period of at
least 24 months after the date of Shareholder Approval, such Current Shareholder
shall not offer or agree to sell, transfer, tender, assign, hypothecate or
otherwise dispose of, grant a proxy (except (i) with respect to not more than
25% of the Common Stock held by each Current Shareholder as of the date hereof,
for any such sales, transfers, tenders, assigns, hypothecations or other
dispositions conducted in the ordinary course of the business of such Current
Shareholder consistent with past practice, and (ii) a customary revocable proxy
in connection with an annual meeting of shareholders, which proxy does not
involve the matters set forth in Article I hereof unless such proxy directs the
proxy to vote in accordance with the agreements of such Current Shareholder set
forth in this Agreement) or power of attorney with respect to, or create or
permit to exist any security interest, lien, claim, pledge, option, right of
first refusal, agreement, limitation on such Current Shareholder’s voting
rights, charge or other encumbrance of any nature whatsoever with respect to the
Shares or Other Securities, directly or indirectly, or initiate, solicit or
encourage any person to take actions which could reasonably be expected to lead
to the occurrence of any of the foregoing.
          SECTION 3.02. No Solicitation or Similar Activity. Each Current
Shareholder hereby covenants and agrees that it shall not, at any time during
the term of this Agreement, directly or indirectly, through one or more
intermediaries acting on its behalf, singly or as part of a partnership,
syndicate or other group (as those terms are used within the meaning of Section
13(d)(3) of the 1934 Act), and shall cause each of its Affiliates not to,
directly or indirectly, whether through the taking of shareholder action by
written consent or otherwise:
          (a)      instigate, support or in any way participate in any proxy
contest or otherwise engage in the “solicitation” of “proxies” (as such terms
are defined in Rule 14a-1 under the 1934 Act, whether or not such solicitation
is exempt under Rule 14a-2 under the 1934 Act) with respect to any matter from
holders of Voting Stock (including by the execution of actions by written
consent) in opposition to proposals or matters proposed, recommended or
otherwise supported by the Board of Directors of the Company (the “Board”) or
the Investor;
          (b)      become a participant in any contest for the election of
directors with respect to the Company or solicit any consent or communicate with
or seek to advise, encourage or influence any third party with respect to the
voting of any Voting Stock; provided, however, that such Current Shareholder
shall not be prevented hereunder from being a “participant” in support of the
management of the Company by reason of the membership of such Current
Shareholder’s designee on the Board or the inclusion of such Current
Shareholder’s designee on the slate of nominees for election to the Board
proposed by the Company;
          (c)      initiate or participate in the solicitation of, or otherwise
solicit, shareholders for the approval of one or more shareholder proposals with
respect to the Company, as described in Rule 14a-8 under the Exchange Act, or
induce or attempt to induce any other third party to initiate any shareholder
proposal relating to the Company;

5



--------------------------------------------------------------------------------



 



          (d) form, join, encourage the formation of or in any way participate
in a 13D Group (other than with any other Affiliate of such Current Shareholder)
for the purposes of acquiring, holding, voting or disposing of any Voting Stock;
          (e)      solicit, seek or offer to effect, negotiate with or provide
any confidential information to any party with respect to, make any statement or
proposal, whether written or oral, either alone or in concert with others, to
the Board, to any director or officer of the Company or to any other shareholder
of the Company with respect to, or otherwise formulate any plan or proposal or
make any public announcement, proposal, offer or filing under the Exchange Act,
any similar or successor statute or otherwise, or take action to cause the
Company to make any such filing, with respect to: (i) any form of business
combination transaction or acquisition involving the Company (other than
transactions contemplated by this Agreement), including, without limitation, a
merger, exchange offer or liquidation of the Company’s assets, (ii) any form of
restructuring, recapitalization or similar transaction with respect to the
Company, including, without limitation, a merger, exchange offer or liquidation
of the Company’s assets, (iii) any acquisition or disposition of assets material
to the Company, (iv) any request to amend, waive or terminate the provisions of
this Agreement or (v) any proposal or other statement inconsistent with the
terms of this Agreement, provided, however, that such Current Shareholder and
its Affiliates (x) may discuss the affairs and prospects of the Company, the
status of Such Current Shareholder’s investment in the Company and any of the
matters described in clause (i) through (v) of this paragraph at any time, and
from time to time, with the Board or any director or executive officer of the
Company, (y) may discuss any matter, including any of the foregoing, with its
outside legal and financial advisors, if as a result of any such discussions
such Current Shareholder is not required to make, and does not make, any public
announcement or filing under the 1934 Act otherwise prohibited by this Agreement
and (z) may discuss non-confidential information regarding the Company with any
third parties so long as such Current Shareholder promptly informs the Board of
such discussions;
          (f)      seek the removal of any of the Board’s directors (other than
any designee of such Current Shareholder);
          (g)      seek to increase the number of directors serving on the Board
above 11 or to increase the number of such Current Shareholder’s representatives
or designees on the Board above one;
          (h)      call or seek to have called any meeting of the shareholders
of the Company; or
          (i)      assist, instigate or encourage any third party to take any of
the actions enumerated in this Section 3.02.
                    SECTION 3.03. Non-Disparagement. Each Current Shareholder
hereby covenants and agrees that, during the term of this Agreement, such
Current Shareholder shall not make, and will use its reasonable efforts to
prevent anyone acting on its behalf from making, any public statement or
representation, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, with parties outside of the Company, or otherwise take any
action which may, directly or indirectly, publicly disparage or be damaging to
(a) the Investor or (b) the

6



--------------------------------------------------------------------------------



 



business strategies adopted by the Board of Directors of the Company and the
implementation thereof by Company management.
                    SECTION 3.04. Company Cooperation. The Company hereby
covenants and agrees that it will not, and each Current Shareholder irrevocably
and unconditionally acknowledges and agrees that the Company will not (and
waives any rights against the Company in relation thereto) to the extent
permitted by law, recognize any encumbrance or agreement on any of the Shares or
Other Securities subject to this Agreement, other than as noted in the last
clause of the third sentence of Section 2.03.
ARTICLE IV
MISCELLANEOUS
                    SECTION 4.01. Termination. This Agreement shall terminate
upon the earlier of (i) the fourth anniversary of the date hereof or (ii) the
date of termination of the Securities Purchase Agreement.
                    SECTION 4.02. Further Assurances. Each of the parties hereto
will execute and deliver such further documents and instruments and take all
further action as may be reasonably necessary in order to consummate the
transactions contemplated hereby.
                    SECTION 4.03. Specific Performance. The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof. The Investor shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity, and prior to the Closing, the Company shall be
entitled to specific performance of the terms of the first paragraph of
Section 1.01, in addition to any other remedy at law or in equity.
                    SECTION 4.04. No Effect on Fiduciary Duties. Nothing herein
stated shall limit or otherwise affect the fiduciary duties of any affiliate of
any of the Shareholders as a director of the Company. This Agreement only
applies to the voting of shares and other securities of the Company by each of
the Current Shareholders in its respective capacity as a shareholder of the
Company.
                    SECTION 4.05. Limited Proxy. Notwithstanding anything stated
in this Agreement, each of the Current Shareholders will retain at all times the
right to vote, or authorize a proxy to vote, in such Current Shareholder’s or
such proxy’s sole discretion, on all matters other than those set forth in
Article I, which are at any time and from time to time presented to the
Company’s shareholders generally.
                    SECTION 4.06. Entire Agreement. This Agreement constitutes
the entire agreement among the Company and the Shareholders (other than the
Securities Purchase Agreement and the other “Transaction Documents” (as defined
therein)) with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the Company and the
Shareholders with respect to the subject matter hereof.

7



--------------------------------------------------------------------------------



 



                    SECTION 4.07. Amendment. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto.
                    SECTION 4.08. Severability. If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any rule
of law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of this Agreement is not affected in any manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.
                    SECTION 4.09. Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Minnesota, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts located in Hennepin County, Minnesota, U.S.A. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts located in Hennepin County, Minnesota, U.S.A. for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding has been commenced in an improper or
inconvenient venue for such proceeding. Each party hereto hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
                    SECTION 4.10. Notices. All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
via facsimile (which is confirmed) or sent by a nationally recognized overnight
courier service to the parties at the following addresses (or such other address
for a party as shall be specified by like notice):

8



--------------------------------------------------------------------------------



 



If to the Company:
Wilsons The Leather Experts Inc.
7401 Boone Avenue North
Brooklyn Park, MN 55428
Telephone: (763) 391-4000
Facsimile: (763)
Attention: Chief Financial Officer
With a copy to:
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Telephone: (612) 766-7000
Facsimile: (612) 766-1600
Attention: Philip S. Garon, Esq.
If to any of the Shareholders:
to its address and facsimile number set forth on the signature page hereto, with
copies to such Shareholder’s representatives as set forth thereon;
or to such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.

9



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Shareholders and the Company have duly
executed this Support Agreement.

                  THE COMPANY:    
 
                WILSONS THE LEATHER EXPERTS INC.    
 
           
 
  By:        
 
     
 
Name: Stacy A. Kruse    
 
      Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

                  SHAREHOLDER:    
 
                PENINSULA INVESTMENT PARTNERS, L.P.    
 
           
 
  By:   Peninsula Capital Appreciation, LLC, its    
 
        General Partner    

             
 
  By:        
 
     
 
Name: R. Ted Weschler    
 
      Title: Managing Member    
 
           
 
      404B East Main Street, 2nd Floor    
 
      Charlottesville, Virginia 22902    
 
      Attention: Mr. R. Ted Weschler    
 
      Telephone: (434) 297-0811    
 
      Facsimile: (434) 220-9321    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

                  SHAREHOLDER:    
 
                QUAKER CAPITAL PARTNERS I, L.P.    
 
           
 
  By:   Quaker Premier, LP, its general partner    
 
           
 
  By:   Quaker Capital Management Corp., its general partner    
 
           
 
  By:        
 
     
 
Name: Mark G. Schoeppner    
 
      Title: President    
 
           
 
      401 Wood Street, Suite 1300    
 
      Pittsburgh, Pennsylvania 15222    
 
      Attention: Mark G. Schoeppner    
 
      Telephone: (412) 281-1948    
 
      Facsimile: (412) 281-0323    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

                  SHAREHOLDER:    
 
                QUAKER CAPITAL PARTNERS II, L.P.    
 
           
 
  By:   Quaker Premier II, LP, its general partner    
 
           
 
  By:   Quaker Capital Management Corp., its general partner    
 
           
 
  By:        
 
     
 
Name: Mark G. Schoeppner    
 
      Title: President    
 
           
 
      401 Wood Street, Suite 1300    
 
      Pittsburgh, Pennsylvania 15222    
 
      Attention: Mark G. Schoeppner    
 
      Telephone: (412) 281-1948    
 
      Facsimile: (412) 281-0323    

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SUPPORT AGREEMENT]

                  SHAREHOLDER/INVESTOR:    
 
                Marathon Fund Limited Partnership V    
 
           
 
  By:   Miltiades, LLP, its general partner    
 
           
 
  By:   Marathon Ultimate GP, LLC, its general partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Israel    
 
      Title: Manager    
 
           
 
      3700 Wells Fargo Center    
 
      90 South Seventh Street    
 
      Minneapolis, Minnesota 55402    
 
      Attention: Michael T. Sweeney    
 
      Telephone: (612) 338-5912    
 
      Facsimile: (612) 338-2860    
 
           
 
      With a copy to:    
 
           
 
      Dorsey & Whitney LLP    
 
      60 South Sixth Street, Suite 1500    
 
      Minneapolis, Minnesota 55402    
 
      Attention: Robert A. Rosenbaum, Esq.    
 
      Telephone: (612) 340-5681    
 
      Facsimile: (612) 340-7800    

 



--------------------------------------------------------------------------------



 



ANNEX A

                                              Voting             Percentage of  
Percentage of     Common Stock   Stock   Stock Shareholder   Owned*  
Outstanding   Outstanding
Peninsula Investment Partners, L.P. (“Peninsula”)*
    15,487,513       39.53 %     39.53 %
Quaker Premier I, LP and Quaker Premier II, LP (“Quaker”)**
    6,708,110       17.10 %     17.10 %
Marathon Fund Limited Partnership V
  None     0 %     0 %

 

*  
In addition, Peninsula holds warrants for 2,857,142 shares of Common Stock which
would be deemed to constitute beneficial ownership by Peninsula of the
underlying shares of Common Stock but which cannot be voted until the warrants
have been exercised and Peninsula shall have acquired record ownership of the
underlying shares of Common Stock.
  **  
In addition, Quaker holds warrants for 1,142,858 shares of Common Stock which
would be deemed to constitute beneficial ownership by Quaker of the underlying
shares of Common Stock but which cannot be voted until the warrants have been
exercised and Quaker shall have acquired record ownership of the underlying
shares of Common Stock.

 



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF WARRANT
To Subscribe for and Purchase Common Stock of
Wilsons The Leather Experts Inc.
     This Warrant (this “Warrant”) certifies, for value received,
                    , a                      (herein called “Purchaser”), or its
registered assigns is entitled to subscribe for and purchase from Wilsons The
Leather Experts Inc. (herein called the “Company”), a corporation organized and
existing under the laws of the State of Minnesota, at the price specified below
(subject to adjustment as noted below) at any time from and after
                    , 2007 to and including                     , 2012, the
number of fully paid and nonassessable shares of the Company’s common stock,
$0.01 par value per share (“Common Stock”), as set forth in Section 1 below.
This Warrant is issued pursuant to the terms of that certain Securities Purchase
Agreement, dated as of June 1, 2007, by and among the Company, the Purchaser,
and the other purchasers set forth therein (the “Securities Purchase
Agreement”).
The Exercise Price shall be $2.00 per share of Common Stock (subject to
adjustment as noted below).
This Warrant is subject to the following provisions, terms and conditions:

 



--------------------------------------------------------------------------------



 



1. Right to Purchase.
     (a) The Purchaser is entitled to purchase                      shares of
Common Stock, subject to adjustment as provided in this paragraph 1(a). When any
adjustment is required to be made to the Exercise Price pursuant to Section 5
below, the number of shares of Common Stock purchasable upon the exercise of
this Warrant shall be changed to the number determined by dividing (i) an amount
equal to the number of shares of Common Stock issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.
     (b) Notwithstanding paragraph 1(a) above, the Company shall not be
obligated to issue any shares of Common Stock upon exercise of this Warrant if
the issuance of such shares of Common Stock would exceed the number of shares of
Common Stock that the Company may issue to the Purchaser without breaching the
Company’s obligations under the rules and regulations of the Nasdaq Global
Select Market (as defined in the Securities Purchase Agreement) (the “Exchange
Cap”), except the limitation shall not apply in the event that the Company
(a) obtains the approval of its shareholders as required by the applicable rules
of the Nasdaq Global Select Market for issuances in excess of the Exchange Cap
or (b) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Purchaser.
2. The rights represented by this Warrant may be exercised by the holder hereof,
in whole or in part, by written notice of exercise, in the form attached hereto,
delivered to the Company by the surrender of this Warrant (properly endorsed if
required) at the principal office of the Company and upon payment to it by check
of the Exercise Price in lawful money of the United States. The Company agrees
that the shares of Common Stock so purchased shall be and are deemed to be
issued to the holder hereof as the record owner of such shares of Common Stock
as of the close of business on the date on which this Warrant shall have been
surrendered and payment made for such shares of Common Stock as aforesaid.
Subject to the provisions of the next succeeding paragraph, certificates for the
shares of Common Stock so purchased shall be delivered to the holder hereof
within a reasonable time, not exceeding l0 days, after the rights represented by
this Warrant shall have been so exercised, and, unless this Warrant has expired,
a new Warrant representing the number of shares of Common Stock, if any, with
respect to which this Warrant shall not then have been exercised shall also be
delivered to the holder hereof within such time.
3. Notwithstanding the foregoing, however, the Company shall not be required to
deliver any certificate for shares of Common Stock upon exercise of this Warrant
except in accordance with the provisions, and subject to the limitations, of
paragraphs 8 and 9 hereof.
4. The Company covenants and agrees that all shares of Common Stock which may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance as set forth above, be duly authorized and issued, fully paid and
nonassessable and free of preemptive rights. The Company further covenants and
agrees that during the period within which the rights

-2-



--------------------------------------------------------------------------------



 



represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of issue or transfer upon exercise of
the subscription rights evidenced by this Warrant, a sufficient number of shares
of Common Stock to provide for the exercise of the rights represented by this
Warrant.
5. The above provisions are, however, subject to this paragraph 5.
Notwithstanding anything in this paragraph 5 to the contrary, no change in the
Exercise Price shall be made until the cumulative effect of the adjustments
called for by this paragraph 5 since the date of the last change in the Exercise
Price would change the Exercise Price by more than 1%. However, once the
cumulative effect would result in such a change, then the Exercise Price shall
be changed to reflect all adjustments called for by this paragraph 5 and not
previously made. Subject to the foregoing, the Exercise Price shall be adjusted
from time to time as set forth in this paragraph 5.
     If the occurrence of an event would cause the Exercise Price to be adjusted
by more than one subsection of this Section 5, then the Exercise Price shall be
adjusted once pursuant to the subsection that would provide the greatest dollar
amount decrease in the Exercise Price.
     (a) Adjustments to Exercise Price for Consolidation, Merger, etc. In case
of any consolidation or merger of the Company with any other entity (other than
a wholly owned subsidiary of the Company), or in case of any sale or transfer of
all or substantially all of the assets of the Company, or in case of any share
exchange pursuant to which all of the outstanding shares of Common Stock are
converted into other securities or property, the Company shall, prior to or at
the time of such transaction, make appropriate provision or cause appropriate
provision to be made so that the Purchaser shall have the right thereafter to
exercise this Warrant into the kind and amount of shares of stock and other
securities and property receivable upon such consolidation, merger, sale,
transfer or share exchange by a holder of the number of shares of Common Stock
into which such this Warrant could have been exercised immediately prior to the
effective date of such consolidation, merger, sale, transfer or share exchange.
If in connection with any such consolidation, merger, sale, transfer or share
exchange, each holder of shares of Common Stock is entitled to elect to receive
either securities, cash or other assets upon completion of such transaction, the
Company shall provide or cause to be provided to the Purchaser the right to
elect the securities, cash or other assets for which this Warrant shall be
exercisable after completion of any such transaction on the same terms and
subject to the same conditions applicable to holders of the Common Stock
(including, without limitation, notice of the right to elect, limitations on the
period in which such election shall be made and the effect of failing to
exercise the election).
     (b) Adjustments to Exercise Price for Stock Splits, Reclassifications, and
Certain Distributions. In case the Company shall:

-3-



--------------------------------------------------------------------------------



 



               (i) pay a dividend or make a distribution on its Common Stock in
shares of its capital stock;
               (ii) subdivide its outstanding Common Stock into a greater number
of shares;
               (iii) combine the shares of its outstanding Common Stock into a
smaller number of shares; or
               (iv) issue by reclassification of its Common Stock any shares of
its capital stock,
               then in each such case the Exercise Price in effect immediately
prior thereto shall be proportionately adjusted so that the Purchaser, upon any
exercise of this Warrant, shall be entitled to receive, to the extent permitted
by applicable law, the number and kind of shares of capital stock of the Company
which the Purchaser would have owned or have been entitled to receive after the
happening of such event had this Warrant, or any portion hereof, been exercised
immediately prior to the record date for such event (or if no record date is
established in connection with such event, the effective date for such action).
               An adjustment pursuant to this subparagraph (b) shall become
effective immediately after the record date in the case of a stock dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.
     (c) Adjustments to Exercise Price for Diluting Issues.
               (i) Certain Definitions. For purposes of this paragraph 5, the
following terms shall have the following meanings:
                    (A) “Additional Shares of Common Stock” shall mean all
shares of Common Stock issued by the Company or deemed to be issued pursuant to
paragraph 5(c)(ii) below (including shares of Common Stock subsequently
reacquired or retired by the Company) after the date hereof.
                    (B) “Business Day” shall mean any day except Saturday,
Sunday or federal legal holiday, and any other day on which the Trading Market
(as defined below) is closed.
                    (C) “Convertible Security” shall mean any evidence of
indebtedness, share or other security directly or indirectly convertible or
exchangeable into or for Common Stock, excluding Options.
                    (D) “Option” shall mean any option, warrant, right or
security to purchase or otherwise acquire Common Stock or Convertible
Securities.

-4-



--------------------------------------------------------------------------------



 



                    (E) “Trading Market” means whichever of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
               (ii) Additional Shares of Common Stock Deemed to be Issued.
                    (A) If after the date hereof, the Company shall issue or
sell any Options or Convertible Securities, or shall fix a record date for the
determination of holders of any class of securities entitled to receive any such
Options or Convertible Securities, then the maximum number of shares of Common
Stock (as set forth in the instrument relating thereto, assuming the
satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issue or, in case such a
record date shall have been fixed, as of the close of business on such record
date.
                    (B) If the terms of any Option or Convertible Security, the
issuance of which resulted in an adjustment to the Exercise Price pursuant to
the terms of this subparagraph 5(c), are revised as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Company upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Exercise Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Exercise Price as would have obtained had such revised terms
been in effect upon the original date of issuance of such Option or Convertible
Security. Notwithstanding the foregoing, no readjustment pursuant to this
subparagraph (B) shall have the effect of increasing the Exercise Price to an
amount which exceeds the lower of (X) the Exercise Price in effect immediately
prior to the original adjustment made as a result of the issuance of such Option
or Convertible Security, or (Y) the Exercise Price that would have resulted from
any issuances of Additional Shares of Common Stock (other than deemed issuances
of Additional Shares of Common Stock as a result of the issuance of such Option
or Convertible Security) between the original adjustment date and such
readjustment date.
                    (C) If the terms of any Option or Convertible Security, the
issuance of which did not result in an adjustment to the Exercise Price pursuant
to the terms of this subparagraph 5(c) (either because the consideration per
share (determined pursuant to subparagraph 5(c)(iii)) of the Additional Shares
of Common Stock subject thereto was equal to or greater than the Exercise Price
then in effect and the then Current Market Price, or because such Option or
Convertible Security was issued before the date hereof), are revised after the
date hereof as a result of an amendment to such terms or any other adjustment
pursuant to the

-5-



--------------------------------------------------------------------------------



 



provisions of such Option or Convertible Security (but excluding automatic
adjustments to such terms pursuant to anti-dilution or similar provisions of
such Option or Convertible Security) to provide for either (1) any increase or
decrease in the number of shares of Common Stock issuable upon the exercise,
conversion or exchange of any such Option or Convertible Security or (2) any
increase or decrease in the consideration payable to the Company upon such
exercise, conversion or exchange, then such Option or Convertible Security, as
so amended or adjusted, and the Additional Shares of Common Stock subject
thereto (determined in the manner provided in subparagraph 5(c)(ii)) shall be
deemed to have been issued effective upon such increase or decrease becoming
effective.
                    (D) Upon the expiration or termination of any unexercised
Option or unconverted or unexchanged Convertible Security (or portion thereof)
which resulted (either upon its original issuance or upon a revision of its
terms) in an adjustment to the Exercise Price pursuant to the terms of
subparagraphs 5(c)(iv) or (v), the Exercise Price shall be readjusted to such
Exercise Price as would have obtained had such Option or Convertible Security
(or portion thereof) never been issued.
                    (E) If the number of shares of Common Stock issuable upon
the exercise, conversion and/or exchange of any Option or Convertible Security,
or the consideration payable to the Company upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Exercise Price provided for in this subparagraph 5(c)(ii)
shall be effected at the time of such issuance or amendment based on such number
of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (B) and (C) of this subparagraph 5(c)(ii)). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the Company
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Exercise Price that would result under the terms of this
subparagraph 5(c)(ii) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Exercise Price that such issuance
or amendment took place at the time such calculation can first be made.
               (iii) Determination of Consideration. For purposes of this
paragraph 5, the consideration received by the Company for the issue of any
Additional Shares of Common Stock shall be computed as follows:
                    (A) Cash and Property: Such consideration shall:
                              (1) insofar as it consists of cash, be computed at
the aggregate amount of cash received by the Company, excluding amounts paid or
payable for accrued interest;

-6-



--------------------------------------------------------------------------------



 



                              (2) insofar as it consists of property other than
cash, be computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors of the Company; and
                              (3) in the event Additional Shares of Common Stock
are issued together with other shares or securities or other assets of the
Company for consideration which covers both, be the proportion of such
consideration so received for the Additional Shares of Common Stock, computed as
provided in clauses (1) and (2) above, as determined in good faith by the Board
of Directors of the Company.
                    (B) Options and Convertible Securities. The consideration
per share received by the Company for Additional Shares of Common Stock deemed
to have been issued pursuant to subparagraph 5(c)(ii), relating to Options and
Convertible Securities, shall be determined by dividing:
                              (1) the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Company upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, or in the case of Options
for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities, by
                              (2) the maximum number of shares of Common Stock
(as set forth in the instruments relating thereto, without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities.
               (iv) Issues Below Current Market Price.
                    (A) In case the Company shall issue or sell or, or is deemed
to have issued or sold pursuant to subparagraph 5(c)(ii) above, Additional
Shares of Common Stock for consideration per share less than the average of the
daily last sales price of the Common Stock on the Trading Market as reported by
Bloomberg Financial Markets, or a comparable reporting service (the “Closing
Price”) for the 10 consecutive Business Days ending on the Business Day
immediately preceding the date of such issuance (the “Current Market Price”),
then in each such case the Exercise Price in effect on such record date shall be
adjusted in accordance with the formula:
(FORMULA) [c15801c1580101.gif]
               where

-7-



--------------------------------------------------------------------------------



 



             
 
  E1   =   the adjusted Exercise Price.
 
  E   =   the current Exercise Price.
 
  O   =  
the number of shares of Common Stock outstanding on the Business Day immediately
preceding the date of such issuance (for which purpose the shares of Common
Stock outstanding shall be the sum of (1) the number of shares of Common Stock
then outstanding, and (2) the number of shares of Common Stock into which any
other outstanding securities of the Company are then issuable upon conversion,
exercise or exchange of such securities other than the “Warrants” (as defined in
the Securities Purchase Agreement)).
 
  N   =   the number of Additional Shares of Common Stock issued, or deemed to
have been issued.
 
  P   =   the consideration per share of the Additional Shares of Common Stock
issued or deemed to have been issued.
 
  M   =   the Current Market Price per share of Common Stock on the date of such
issuance.

                    (B) Such adjustment shall become effective immediately after
the date of issuance, or deemed issuance, of such Common Stock.
(v) Issues Below Exercise Price.
                    (A) In case the Company shall issue or sell or, or is deemed
to have issued or sold pursuant to subparagraph 5(c)(ii) above, Additional
Shares of Common Stock for consideration per share less than the Exercise Price
in effect immediately prior to the date of such issue, then in each such case
the Exercise Price in effect on such issuance date shall be adjusted in
accordance with the formula:
(FORMULA) [c15801c1580102.gif]
where

             
 
  E1   =   the adjusted Exercise Price.
 
  E   =   the current Exercise Price.
 
  O   =  
the number of shares of Common Stock outstanding on the Business Day immediately
preceding the date of such issuance (for which purpose the shares of Common
Stock outstanding shall be the sum of (1) the number of shares of Common Stock
then outstanding, and (2) the number of shares of Common Stock into which any
other outstanding securities of the Company are then issuable upon conversion,
exercise or exchange of such securities other than the “Warrants” (as defined in
the Securities Purchase Agreement)).
 
  N   =   the number of Additional Shares of Common issued, or deemed to have

-8-



--------------------------------------------------------------------------------



 



             
 
          been issued.
 
  P   =   the consideration per share of the Additional Shares of Common Stock
issued, or deemed to have been issued.

                    (B) Such adjustment shall become effective immediately after
the date of issuance, or deemed issuance, of such Common Stock.
     (d) Adjustments to Exercise Price for Certain Distributions.
     (i) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock evidences of its Indebtedness (as defined in the
Securities Purchase Agreement) or assets (including securities, but excluding
(A) any Options or Convertible Securities, and (B) any dividend or distribution
paid in cash out of the retained earnings of the Company and any dividend or
distribution referred to in subparagraph 5(b) above), then in each such case the
Exercise Price then in effect shall be adjusted as of the ex-dividend date for
such dividend or distribution in accordance with the formula:
(FORMULA) [c15801c1580103.gif]
           where

             
 
  E1   =   the adjusted Exercise Price.
 
  E   =   the current Exercise Price.
 
  M   =   the Current Market Price per share of Common Stock on the ex-dividend
date for such distribution.
 
  F   =   the amount of such cash dividend and/or the fair market value on such
ex-dividend date of the assets, securities, rights or warrants to be distributed
divided by the number of shares of Common Stock outstanding on such ex-dividend
date. The Board of Directors of the Company shall determine in good faith such
fair market value.

         
Notwithstanding the foregoing, in no event shall
  M - F   be deemed to be less than zero.
 
       
 
  M    

     (ii) Such adjustment shall become effective immediately after the
ex-dividend date with respect to such dividend or distribution.
     (e) All calculations of adjustments hereunder shall be made to the nearest
cent or to the nearest 1/100 of a share, as the case may be.

-9-



--------------------------------------------------------------------------------



 



     (f) In the event that at any time, as a result of an adjustment made
pursuant to subparagraph (a) or (b) above, the Purchaser shall, upon any
exercise of this Warrant, become entitled to receive securities, cash or assets
other than Common Stock, the number or amount of such securities or property so
receivable upon such exercise shall be subject to adjustment from time to time
in a manner and on terms as nearly equivalent as practicable to the provisions
with respect to the Common Stock contained in subparagraphs (a) through
(d) above.
     (g) Whenever the Exercise Price is adjusted as herein provided, the Company
shall send to each transfer agent for the Common Stock, and to the Trading
Market, a statement signed by the Chairman of the Board, the Chief Executive
Officer, the Chief Financial Officer or any Vice President of the Company and if
required by the Trading Market by its Treasurer, its Secretary or its Assistant
Secretary stating the adjusted Exercise Price determined as provided in this
paragraph 5; and any adjustment so evidenced, given in good faith, shall be
binding upon all shareholders and upon the Company. Whenever the Exercise Price
is adjusted, the Company shall give prompt notice to the holder hereof by mail,
setting forth the adjustment and the new Exercise Price. Notwithstanding the
foregoing notice provisions, failure by the Company to give such notice or a
defect in such notice shall not affect the binding nature of such corporate
action of the Company.
     (h) Whenever the Company shall propose to take any of the actions specified
in subparagraphs (a) through (d) of this paragraph 5 which would result in any
adjustment in the Exercise Price, the Company shall cause a notice to be mailed
at least 10 days prior to the date on which the books of the Company will close
or on which a record will be taken for such action to the holder of record of
this Warrant on the date of such notice. Such notice shall specify the action
proposed to be taken by the Company and the date as of which holders of record
of the Common Stock shall participate in any such actions or be entitled to
exchange their Common Stock for securities or other property, as the case may
be. Failure by the Company to give such notice or any defect in such notice
shall not affect the validity of the transaction.
     (i) Notwithstanding any other provision of this paragraph 5, no adjustment
in the Exercise Price need be made (A) for issuances of (1) Conversion Shares or
Warrant Shares (as such terms are defined in the Securities Purchase Agreement)
or (2) Common Stock or Convertible Securities actually issued upon the exercise
of Options or shares of Common Stock actually issued upon the conversion or
exchange of Convertible Securities, in each case provided such issuance is
pursuant to the terms of such Option or Convertible Security; (B) for issuances
of shares of Common Stock, Options or Convertible Securities issued as a
dividend or distribution on Series A Preferred Stock (as defined in the
Securities Purchase Agreement); (C) for sales of Common Stock pursuant to a plan
for reinvestment of dividends on Common Stock, provided that the purchase price
in any such sale is at least equal to 95% of the market price of the Common
Stock at the time of such sales; or (D) for sales of Common Stock pursuant to
any plan adopted by the Company for the benefit of its employees or consultants,
provided that such plan has been approved by the Company’s independent
directors, or pursuant to any plan for the benefit of the Company’s directors,
provided that such plan has been approved by the Company’s shareholders.

-10-



--------------------------------------------------------------------------------



 



     (j) If any event occurs as to which in the opinion of the Board of
Directors of the Company the other provisions of this paragraph 5 are not
strictly applicable or if strictly applicable would not fairly protect the
purchase rights of the holder of this Warrant or of Common Stock in accordance
with the essential intent and principles of such provisions, then the Board of
Directors of the Company shall make an adjustment in the application of such
provisions, in accordance with such essential intent and principles, so as to
protect such purchase rights as aforesaid; provided, however, that the members
of the Board of Directors of the Company shall not be liable to the holders
hereof for any such determination made in good faith.
     (k) No fractional shares of Common Stock shall be issued upon the exercise
of this Warrant, but, instead the Company shall round such fraction of a share
of Common Stock to the nearest whole share, except that if the fraction is
one-half or greater, the Company shall round the fraction up to the nearest
whole share.
6. As used herein, the term “Common Stock” shall mean and include the Company’s
presently authorized Common Stock and shall also include any capital stock of
any class of the Company hereafter authorized which shall not be limited to a
fixed sum or percentage in respect of the rights of the holders thereof to
participate in dividends or in the distribution of assets upon the voluntary or
involuntary liquidation, dissolution or winding up of the Company; provided that
the shares purchasable pursuant to this Warrant shall include shares designated
as Common Stock of the Company on the date of original issue of this Warrant or,
in the case of any reclassification of the outstanding shares thereof, the
stock, securities, cash or assets provided for in paragraph 5(a) above.
7. This Warrant shall not entitle the holder hereof to any voting rights or
other rights as a shareholder of the Company.
8.
     (a) The holder of this Warrant acknowledges that neither this Warrant nor,
as of the date of the original issuance of this Warrant, any of the shares of
Common Stock issuable upon exercise hereof have been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
that this Warrant or such shares of Common Stock may only be transferred in
accordance with this paragraph 8. The holder of this Warrant, by acceptance
hereof, represents that it has acquired this Warrant for investment and not with
a view to distribution of this Warrant or the shares of Common Stock issuable
upon exercise hereof within the meaning of the Act and the rules and regulations
thereunder.
     (b) The holder realizes that the purchase of this Warrant is a speculative
investment, and that the economic benefits which may be derived therefrom are
uncertain. In determining whether or not to purchase the Warrant, the holder has
relied solely upon the publicly-available materials filed by the Company with
the Securities and Exchange Commission, copies of which have been reviewed by
the Purchaser, and upon independent investigations made by the holder and its
representatives.
     (c) The holder of this Warrant, by acceptance hereof, agrees to give
written notice to the Company before exercising or transferring this Warrant, in
whole or in part, or transferring any

-11-



--------------------------------------------------------------------------------



 



shares of Common Stock issuable or issued upon the exercise hereof, if at the
time of such transfer the shares of Common Stock are not covered by an effective
registration statement under the Act, of such holder’s intention to do so. Such
holder shall also provide the Company with an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed exercise or transfer
of this Warrant or transfer of shares, if at the time of such transfer the
shares are not covered by an effective registration statement under the Act, may
be effected without registration or qualification under the Act and any
applicable state securities laws. Upon receipt of such written notice and
opinion by the Company, such holder shall be entitled to exercise this Warrant
in accordance with its terms, or to transfer this Warrant, or to transfer shares
of Common Stock issuable or issued upon the exercise of this Warrant, all in
accordance with the terms of the notice delivered by such holder to the Company,
provided that an appropriate legend respecting the aforesaid restrictions on
transfer may be endorsed on this Warrant, if at the time of such transfer the
shares are not covered by an effective registration statement under the Act, or
the certificates for such shares. In the event of a proposed transfer of this
Warrant, prior to the transfer the proposed transferee shall execute and deliver
to the Company a warrant transfer letter in the form attached hereto.
9. Subject to the provisions of paragraph 8 hereof, this Warrant and all rights
hereunder are transferable, without the prior approval of the Company, in whole
or in part, at the principal office of the Company by the holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant properly
endorsed. Each taker and holder of this Warrant, by taking or holding the same,
consents and agrees that the bearer of this Warrant, when endorsed, may be
treated by the Company and all other persons dealing with this Warrant as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Warrant, or to the transfer hereof on the books of
the Company, any notice to the contrary notwithstanding; but until such transfer
on such books, the Company may treat the registered holder hereof as the owner
for all purposes.
10. This Warrant is exchangeable, upon the surrender hereof by the holder hereof
at the principal office of the Company, for new Warrants of like tenor
representing in the aggregate the right to subscribe for and purchase the number
of shares which may be subscribed for and purchased hereunder, each of such new
Warrants to represent the right to subscribe for and purchase such number of
shares as shall be designated by said holder hereof at the time of such
surrender.
11. The Company covenants and agrees that the holder of this Warrant shall have
the rights of a “Purchaser” under the Registration Rights Agreement, of even
date herewith, by and among the Company, the Purchaser, and the other purchasers
set forth therein, set forth in such agreement.
12.
     (a) In addition to and without limiting the rights of the holder of this
Warrant under the terms of this Warrant, the holder of this Warrant shall have
the right (the “Conversion Right”) to convert this Warrant or any portion
thereof into shares of Common Stock as provided in this paragraph 12 at any time
or from time to time prior to its expiration. Upon exercise of the Conversion
Right with respect to a particular number of shares subject to this Warrant (the
“Converted Warrant Shares”), the Company shall deliver to the holder of this
Warrant, without

-12-



--------------------------------------------------------------------------------



 



payment by the holder of any exercise price or any cash or other consideration,
that number of shares of Common Stock equal to the quotient obtained by dividing
the Net Value (as defined below) of the Converted Warrant Shares by the Market
Price (as defined below) of a single share of Common Stock, determined in each
case as of the Conversion Date (as hereinafter defined). The “Net Value” of the
Converted Warrant Shares shall be determined by subtracting the aggregate
Exercise Price of the Converted Warrant Shares from the aggregate Market Price
of the Converted Warrant Shares. Notwithstanding anything in this paragraph 12
to the contrary, the Conversion Right cannot be exercised with respect to a
number of Converted Warrant Shares having a Net Value below $100. No fractional
shares shall be issuable upon exercise of the Conversion Right, and if the
number of shares to be issued in accordance with the foregoing formula is other
than a whole number, the Company shall round such fraction of a share of Common
Stock to the nearest whole share, except that if the fraction is one-half or
greater, the Company shall round the fraction up to the nearest whole share.
     (b) The Conversion Right may be exercised by the holder of this Warrant by
the surrender of this Warrant at the principal office of the Company together
with a written statement specifying that the holder thereby intends to exercise
the Conversion Right and indicating the number of shares subject to this Warrant
which are being surrendered (referred to in subparagraph (a) above as the
Converted Warrant Shares) in exercise of the Conversion Right. Such conversion
shall be effective upon receipt by the Company of this Warrant together with the
aforesaid written statement, or on such later date as is specified therein (the
“Conversion Date”), but not later than the expiration date of this Warrant.
Certificates for the shares of Common Stock issuable upon exercise of the
Conversion Right and, in the case of a partial exercise, a new warrant
evidencing the shares remaining subject to this Warrant, shall be issued as of
the Conversion Date and shall be delivered to the holder of this Warrant within
15 days following the Conversion Date.
     (c) “Market Price” for purposes of this paragraph 12 shall mean, if the
Common Stock is traded on a securities exchange, the closing price of the Common
Stock on such exchange, or, if the Common Stock is otherwise traded in the
over-the-counter market, the closing bid price, in each case averaged over a
period of 20 consecutive Business Days prior to the Conversion Date. If at any
time the Common Stock is not traded on an exchange, or otherwise traded in the
over-the-counter market, the “market price” shall be deemed to be the higher of
(i) the book value thereof as determined by any firm of independent public
accountants of recognized standing selected by the Board of Directors of the
Company as of the last day of any month ending within 60 days preceding the
Conversion Date, or (ii) the fair value thereof determined in good faith by the
Board of Directors of the Company as of a date which is within l5 days of the
Conversion Date.
13. The issuance of any shares or other securities upon the exercise of this
Warrant, and the delivery of certificates or other instruments representing such
shares or other securities, shall be made without charge to the holder hereof
for any tax or other charge in respect of such issuance. The Company shall not,
however, be required to pay any tax which may be payable in respect of any
transfer involved in the issue and delivery of any certificate in a name other
than that of the holder hereof and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the

-13-



--------------------------------------------------------------------------------



 



Company the amount of such tax or shall have established to the satisfaction of
the Company that such tax has been paid.
14. All questions concerning this Warrant will be governed and interpreted and
enforced in accordance with the internal law, not the law of conflicts, of the
State of Minnesota.
(Signature Page Follows)

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer and this Warrant to be dated as of ___, 2007.

                      WILSONS THE LEATHER EXPERTS INC.    
 
               
 
  By                          
 
               
 
      Its        
 
               

RESTRICTION ON TRANSFER
     The securities evidenced hereby may not be transferred without (i) the
opinion of counsel satisfactory to the Company that such transfer may be
lawfully made without registration under the Securities Act of 1933, as amended,
and all applicable state securities laws or (ii) such registration.

-15-



--------------------------------------------------------------------------------



 



ASSIGNMENT
(To Be Signed Only Upon Assignment)
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                         
                                         this Warrant, and appoints
                                                              to transfer this
Warrant on the books of Wilsons The Leather Experts Inc. with the full power of
substitution in the premises.
Dated:
                                                                                
In the presence of:                                         
                                        

         
 
            (Signature must conform in all respects to the name of the holder as
specified on the face of this Warrant without any alteration or change
whatsoever, and the signature must be guaranteed in the usual manner)

 



--------------------------------------------------------------------------------



 



FORM OF WARRANT TRANSFER LETTER
To: Wilsons The Leather Experts Inc.
Ladies and Gentlemen:
     The undersigned is a proposed transferee of the warrant (the “Warrant”) to
purchase                      shares of Common Stock, par value $0.01 (“Common
Stock”), of Wilsons The Leather Experts Inc., a Minnesota corporation (the
“Company”), currently registered in the name of                     . In order
to induce the Company to consent to the transfer of the Warrant, the undersigned
hereby represents, warrants and agrees as follows:

1.  
The undersigned acknowledges that neither the Warrant nor **[any of the shares
of Common Stock issuable upon exercise thereof] have been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
that, accordingly, the Warrant **[and such shares of Common Stock] may only be
transferred in accordance with the terms of paragraphs 8 and 9 of the Warrant.
  1.   The undersigned is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Act.

             
 
  Signature        
 
           
 
           
 
  Address        
 
           
 
           
 
  Date        
 
           
 
           

 



--------------------------------------------------------------------------------



 



FORM OF EXERCISE NOTICE
To be Executed by the Holder of this Warrant if such Holder
Desires to Exercise this Warrant in Whole or in Part:
To: Wilsons The Leather Experts Inc. (the “Company”)
The undersigned
                                                                                
Please insert Social Security or other
identifying number of Purchaser:
                                                                                                    
hereby irrevocably elects to exercise the right of purchase represented by this
Warrant for, and to purchase thereunder,
                                          shares of the Common Stock provided
for therein and tenders payment herewith to the order of the Company in the
amount of $                                         , such payment being made as
provided on the face of this Warrant.
In order to induce the Company to consent to the exercise of this Warrant, the
undersigned hereby represents, warrants and agrees that neither this Warrant
**[nor any of the shares of Common Stock issuable upon exercise hereof] have
been registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities laws and that, accordingly, this Warrant may be exercised [and
the shares of Common Stock issued pursuant to this exercise] may only be
transferred in accordance with the terms of paragraphs 8 and 9 of this Warrant.

 



--------------------------------------------------------------------------------



 



The undersigned requests that certificates for such shares of Common Stock be
issued as follows:

         
Name:
       
 
 
 
   
 
       
Address:
       
 
       
 
       
Deliver to:
       
 
       
 
       
Address:
       
 
       
 
       

and, if such number of shares of Common Stock shall not be all the shares of
Common Stock purchasable hereunder, that a new Warrant for the balance remaining
of the shares of Common Stock purchasable under this Warrant be registered in
the name of, and delivered to, the undersigned at the address stated below.

         
Address:
       
 
 
 
   

                 
 
          Signature    
 
               
 
                           
(Signature must conform in all respects to the name of the holder as written
specified on the face of this Warrant without any alteration or change
whatsoever)
 
               
Dated:
               
 
               

 



--------------------------------------------------------------------------------



 



Exhibit D
WILSONS THE LEATHER EXPERTS INC.
 
CERTIFICATE OF DESIGNATIONS
FOR
SERIES A CONVERTIBLE PREFERRED STOCK
(PURSUANT TO MINNESOTA STATUTES, SECTION 302A.401, SUBD. 3(b))
 
     The undersigned, being the                      of Wilsons The Leather
Experts Inc. (the “Corporation”), a corporation organized and existing under the
Minnesota Business Corporation Act, in accordance with the provisions of
Minnesota Statutes, Section 302A.401, Subd. 3(b), does hereby certify that:
     Pursuant to the authority vested in the Board of Directors of the
Corporation by the Amended and Restated Articles of Incorporation of the
Corporation, as amended, the Board of Directors on June 1, 2007, in accordance
with Minnesota Statutes, Section 302A.401, Subd. 3, duly adopted the following
resolution establishing a series of                      shares of the
Corporation’s Preferred Stock, to be designated as its Series A Convertible
Preferred Stock:
     RESOLVED, that pursuant to the authority vested in the Board of Directors
of the Corporation (the “Board of Directors”) by the Amended and Restated
Articles of Incorporation of the Corporation, as amended, the Board of Directors
hereby establishes a series of Preferred Stock of the Corporation and hereby
states the designation and number of shares, and fixes the relative rights and
preferences, of such series of shares as follows:
SERIES A CONVERTIBLE PREFERRED STOCK
     Section 1. Designation; Number of Shares. The shares of such series shall
be designated as “Series A Convertible Preferred Stock” (the “Series A Preferred
Stock”), and the number of shares constituting the Series A Preferred Stock
shall be                     . The Series A Preferred Stock shall have a par
value of $0.01 per share. Holders of Series A Preferred Stock shall not be
entitled to cumulate their votes in any election of Directors in which they are
entitled to vote and shall not be entitled to any preemptive rights to acquire
shares of any class or series of capital stock of the Corporation or of
securities convertible into or exchangeable for or exercisable for or carrying a
right to purchase any shares of capital stock of any class or series whatsoever,
whether now or hereafter authorized and whether issued for cash or other
consideration or by way of dividend or other distribution, except as set forth
in this Certificate.
     The Series A Preferred Stock shall have a liquidation preference of $1,000
per share (the “Stated Amount”), plus an amount equal to any dividends accrued
or cumulated and not paid on the Series A Preferred Stock, whether or not
declared and whether or not there are then Legally Available Funds (as defined
below), to the Liquidation Date (as defined below) (the “Liquidation Value”).

 



--------------------------------------------------------------------------------



 



     Section 2. Voting.
     (a) Election of Directors. So long as 20% of the aggregate amount of the
shares of Series A Preferred Stock issued to the Purchasers (as defined in that
certain Securities Purchase Agreement, dated June 1, 2007, by and among the
Corporation and the Purchasers named therein (the “Securities Purchase
Agreement”)) (all capitalized terms used in this Certificate and not otherwise
defined will have the definitions assigned to them in the Securities Purchase
Agreement) at the Closing are outstanding, the holders of outstanding shares of
Series A Preferred Stock shall, voting together as a separate class, be entitled
to elect two Directors of the Corporation (the “Series A Directors”). The
Series A Directors shall be elected by a plurality vote of holders of Series A
Preferred Stock, with the elected candidates being the individuals receiving the
greatest number of affirmative votes (with each holder of Series A Preferred
Stock entitled to cast one vote for or against each candidate with respect to
each share of Series A Preferred Stock held by such holder) of the outstanding
shares of Series A Preferred Stock, with votes cast against such candidate and
votes withheld having no legal effect. The election of such Directors shall
occur:
     (i) at the annual meeting of holders of capital stock;
     (ii) at any special meeting of holders of capital stock if such meeting is
called for the purpose of electing directors;
     (iii) at any special meeting of holders of Series A Preferred Stock called
by holders of not less than a majority of the outstanding shares of Series A
Preferred Stock (a “Majority Interest”); or
     (iv) by the written consent of holders of the outstanding shares of
Series A Preferred Stock entitled to vote for such Directors in the manner and
on the basis specified above.
If at any time when the holders of Series A Preferred Stock are entitled to
elect such Directors, any such Series A Director should cease to be a Director
for any reason, the vacancy shall be filled only by the vote or written consent
of the holders of the outstanding shares of Series A Preferred Stock, voting
together as a separate class, in the manner and on the basis specified above or
as otherwise provided by law. The holders of outstanding shares of Series A
Preferred Stock shall also be entitled to vote in the election of all other
Directors of the Corporation together with holders of all other shares of the
Corporation’s outstanding capital stock entitled to vote thereon, voting as a
single class, with each outstanding share of Series A Preferred Stock entitled
to the number of votes specified in Section 2(b) hereof. The holders of
outstanding shares of Series A Preferred Stock may, in their sole discretion,
determine not to elect Series A Directors as provided herein from time to time,
and during any such period the Board of Directors nonetheless shall be deemed
duly constituted.

2



--------------------------------------------------------------------------------



 



     (b) Voting Generally.
     (i) Subject to the limitations of Section 2(b)(ii) and 2(b)(iii), each
outstanding share of Series A Preferred Stock shall be entitled to a number of
votes equal to the number of shares of Common Stock into which such share of
Series A Preferred Stock is then convertible pursuant to Section 7 hereof as of
the record date for the vote or written consent of shareholders, if applicable.
Each holder of outstanding shares of Series A Preferred Stock shall be entitled
to notice of any shareholders’ meeting in accordance with the by-laws of the
Corporation and shall vote with holders of the Common Stock, voting together as
single class, upon all matters submitted to a vote of shareholders, excluding
those matters required to be submitted to a class or series vote pursuant to the
terms hereof (including, without limitation, Section 9) or by law. Holders of
shares of Series A Preferred Stock shall not be entitled to cumulate their votes
in any election of directors in which they are entitled to vote. Notwithstanding
anything herein stated, Series A Preferred Stock shall not be entitled to be
voted on any proposal presented to the shareholders of the Corporation to
approve the voting or conversion of shares of Series A Preferred Stock in excess
of the Exchange Cap (as defined in Section 7(g)) or the exercisability of any
Warrants in excess of the Exchange Cap.
     (ii) To the extent that the conversion of shares of Series A Preferred
Stock is limited by the Exchange Cap set forth in Section 7 as of the record
date for the vote or written consent of shareholders, then each holder shall be
entitled to only such number of votes equal to the number of shares of common
stock into which the shares of Series A Preferred Stock held by such holder
would convert after giving effect to the limitations of the Exchange Cap set
forth in Section 7. This limitation shall not apply in the event that the
Corporation (A) obtains the approval of its shareholders as required by the
applicable rules of the Nasdaq Global Select Market for issuances of Common
Stock in excess of such amount or (B) obtains a written opinion from outside
counsel to the Corporation that such approval is not required, which opinion
shall be reasonably satisfactory to the holders of a Majority Interest.
     (iii) Notwithstanding anything to the contrary, in no event shall the
Series A Preferred Stock be entitled to a number of votes greater than the
number of shares of Common Stock that would be issuable upon conversion of the
Series A Preferred Stock based on a Conversion Price of $1.38.
     Section 3. Rank. The Series A Preferred Stock shall, with respect to
dividend rights and rights on liquidation, winding up or dissolution, whether
voluntary or involuntary, whether now or hereafter issued, rank:
     (a) senior to any other series of Preferred Stock established hereafter by
the Board of Directors, the terms of which shall specifically provide that such
series shall rank junior to the Series A Preferred Stock with respect to
dividend rights and rights on liquidation, winding up or dissolution; and

3



--------------------------------------------------------------------------------



 



     (b) senior to the Common Stock, $.01 par value per share, of the
Corporation (the “Common Stock”) and any other equity securities of the
Corporation (all of such equity securities of the Corporation to which the
Series A Preferred Stock ranks senior, including without limitation any
Preferred Stock and the Common Stock, being collectively referred to herein as
“Junior Securities”).
     Section 4. Dividends; Payment Priorities.
     (a) Entitlement; Accrual; Payment. Holders of shares of Series A Preferred
Stock shall be entitled to receive out of funds legally available therefor
(“Legally Available Funds”), cumulative dividends (the “Series A Dividends”) at
an annual rate of 8.0% of the Stated Amount per share of Series A Preferred
Stock, payable (i) semi-annually in arrears on each June 1 and December 1 (each
of such dates being a “Regular Dividend Accrual Date”), commencing December 1,
2007, or (ii) or such date or dates as the Board of Directors shall determine
from time to time (each such date being a “Special Dividend Accrual Date” and
together with each Regular Dividend Accrual Date, a “Dividend Accrual Date”)
except that if such date is a Saturday, Sunday, legal holiday or date on which
the Principal Market is closed, then such dividend shall be payable on a date
and with respect to a period ending on the next date that is not a Saturday,
Sunday, legal holiday, or day on which the Principal Market is closed (a
“Business Day”). “Principal Market “ shall mean whichever of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.
Each of such dividends shall be fully cumulative and shall accrue (whether or
not declared and whether or not there are then Legally Available Funds), without
interest, on a daily basis from the later of (x) the first day of the
semi-annual period with respect to which such dividend shall be payable as
provided herein, or (y) from the first day following a Special Dividend Accrual
Date declared by the Board of Directors in any period; provided, however, that
with respect to the first Dividend Accrual Date following the issuance of shares
of Series A Preferred Stock, such dividend shall accrue from the date of
issuance of such shares. The date upon which the Corporation originally issues
any share of Series A Preferred Stock shall be deemed to be its “date of
issuance” regardless of the number of times transfer of such share of Series A
Preferred Stock is made on the stock records of the Corporation, and regardless
of the number of certificates which may be issued to evidence such share of
Series A Preferred Stock. The amount of dividends payable per share of Series A
Preferred Stock for each full semi-annual period shall be computed by dividing
the annual dividend amount by two. Dividends payable with respect to the initial
dividend period and any dividend period of more or less than one semi-annual
period shall be computed on the basis of a 365-day year and the actual number of
days elapsed in that period. All dividends hereunder shall be paid by issuance
of shares of Series A Preferred Stock having an aggregate Stated Amount equal to
the amount of Series A Dividends payable as of each Dividend Accrual Date which
otherwise would have been payable if the Series A Dividend were payable in cash.
All accrued and unpaid Series A Dividends payable in the form of shares of
Series A Preferred Stock shall accrue cumulative dividends annually at a rate of
8.0% of the Stated Amount per

4



--------------------------------------------------------------------------------



 



share from the applicable Dividend Accrual Date on which each share of Series A
Preferred Stock was deemed to have been issued pursuant to Section 4(b).
     (b) Issuance of Dividend Shares. All dividends paid in additional shares of
Series A Preferred Stock shall be deemed issued on the applicable Dividend
Accrual Date and will thereupon be duly authorized, validly issued, fully paid
and nonassessable and free and clear of all liens and charges.
     (c) No Cash Dividends. No cash dividends on shares of Series A Preferred
Stock shall be declared by the Board of Directors or paid or set apart for
payment by the Corporation.
     (d) Priority With Respect to Junior Securities.
     (i) Holders of shares of Series A Preferred Stock shall be entitled to
receive the dividends provided for in Section 4(a) in preference to and in
priority over any dividends upon any of the Junior Securities.
     (ii) So long as any shares of Series A Preferred Stock are outstanding, the
Corporation shall not pay or set apart for payment any dividend on any of the
Junior Securities or make any distribution in respect thereof and to the holders
thereof, either directly or indirectly, whether in cash, obligations or shares
of the Corporation or other property (other than dividends or distributions
payable solely in the same Junior Securities), unless prior to or concurrently
with such payment or distribution, as the case may be, all accrued and unpaid
dividends, if any, on the shares of Series A Preferred Stock (whether or not
declared) shall have been declared and paid.
     (iii) So long as any shares of Series A Preferred Stock are outstanding,
the Corporation shall not make any payment on account of, or set apart for
payment any money for a sinking or other similar fund for, the purchase,
redemption, retirement or other acquisition of, or purchase, redeem, retire or
otherwise acquire for value, any of the Junior Securities or any warrants,
rights, calls or options exercisable for any of the Junior Securities, and shall
not permit any corporation or other entity directly or indirectly controlled by
(as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) the Corporation to purchase or redeem any of the Junior
Securities or any warrants, rights, calls or options exercisable for any of the
Junior Securities, unless prior to or concurrently with such payment, setting
apart for payment, purchase or redemption, as the case may be, all accrued and
unpaid dividends, if any, on shares of Series A Preferred Stock (whether or not
declared) shall have been declared and paid.
     (iv) Subject to the foregoing provisions of this Section 4 and to Section
9(a)(iv), the Corporation may pay or set apart for payment dividends and other
distributions on any of the Junior Securities and may purchase or otherwise
redeem any of the Junior Securities or any warrants, rights or options
exercisable

5



--------------------------------------------------------------------------------



 



for any of the Junior Securities, and the holders of the shares of Series A
Preferred Stock shall not be entitled to share in any such dividends,
distributions or proceeds.
     Section 5. Liquidation Preference. In the event of any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Corporation, the holders of shares of Series A Preferred Stock then outstanding
shall be entitled to be paid out of the assets of the Corporation available for
distribution to its shareholders an amount in cash equal to the Liquidation
Value for each share outstanding to and including the date of liquidation (the
“Liquidation Date”), before any payment shall be made or any assets distributed
to the holders of any of the Junior Securities. If the assets of the Corporation
are not sufficient to pay in full the liquidation payments payable to the
holders of outstanding shares of Series A Preferred Stock, then the holders of
all such shares shall share pro rata in such distribution of assets in
accordance with the full respective preferential amounts that would be payable
on such shares of Series A Preferred Stock if all amounts payable thereon were
paid in full.
     Section 6. Redemption Upon Triggering Event.
     (a) Triggering Event. Each of the following events shall constitute a
“Triggering Event”:
     (i) A Conversion Default (as defined below).
     (ii) The Corporation’s failure to pay to the holder of any Series A
Preferred Stock any amount of any Series A Dividend when and as due under this
Certificate.
     (iii) Any default or defaults by the Corporation (A) in the payment of any
principal of, or interest on, any Indebtedness which payments, individually or
in the aggregate, exceed $1 million, when due after giving effect to any
applicable grace period in the terms of the Indebtedness, or (B) on any
Indebtedness, the principal amount of which, individually or in the aggregate,
exceeds $1 million, which default or defaults in the case of clause (B) shall
have resulted in such Indebtedness becoming due and payable prior to the date on
which it would otherwise have become due and payable.
     (iv) The Corporation or any of its Significant Subsidiaries (as defined by
Rule 1-02(w) of Regulation S-X under the Exchange Act), pursuant to or within
the meaning of Title 11, U.S. Code, or any similar federal or State law for the
relief of debtors, collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consent to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors, or (E) admits in writing that it is
generally unable to pay its debts as due.
     (v) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Corporation or any of its

6



--------------------------------------------------------------------------------



 



Significant Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Corporation or any of its Significant Subsidiaries or (C) orders the liquidation
of the Corporation or any of its Significant Subsidiaries.
     (vi) A final judgment or judgments or the payment of money aggregating in
excess of $1 million are rendered against the Corporation or any of its
Subsidiaries and which judgments are not, within 60 days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; provided however, that any
judgment which is covered by insurance or an indemnity from a credit-worthy
party shall not be included in calculating the $1 million amount set forth above
so long as the Corporation provides the holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the holder) to the effect that such judgment is covered by
insurance or an indemnity and the Corporation will receive the proceeds of such
insurance or indemnity within 30 days of the issuance of such judgment.
     (vii) The Corporation breaches any representation, warranty, covenant or
other term or condition of this Certificate, the Securities Purchase Agreement,
the Registration Rights Agreement, the Warrants, the Support Agreement or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated thereby and hereby to which the
holder is a party, except to the extent that such breach would not have a
Material Adverse Effect and except, in the case of a breach of a covenant or
other term or condition which is curable, only if such breach continues for a
period of at least 15 consecutive Business Days after written notice of such
default is given to the Corporation by holders of a Majority Interest.
     (b) Redemption Right.
     (i) Promptly after the occurrence of a Triggering Event with respect to
shares of the Series A Preferred Stock, the Corporation shall deliver written
notice thereof via facsimile and overnight courier (a “Triggering Event
Notice”), to each holder. At any time after the earlier of the holder’s receipt
of a Triggering Event Notice and the holder becoming aware of a Triggering
Event, the holder may require the Corporation to redeem, to the extent that such
redemption would not violate, breach or cause a default under the GE Credit
Facility (as defined below), all or a portion of the shares of Series A
Preferred Stock held by such holder by delivering written notice thereof (the
“Triggering Event Redemption Notice”) to the Corporation, which Triggering Event
Redemption Notice shall indicate the portion of the shares of Series A Preferred
Stock held by such holder that it is electing to redeem; provided that such
Triggering Event Redemption Notice may be sent only during the period beginning
on and including the date of the occurrence of the Triggering Event and ending
on and including the later of the date which is 20 Business Days after the date
on which the holder receives a Triggering Event Notice from the Corporation with
respect to such Triggering Event. Redemptions shall be made

7



--------------------------------------------------------------------------------



 



at a per share redemption price (the “Redemption Price”) equal to the
Liquidation Value per share. “GE Credit Facility” shall mean the Fifth Amended
and Restated Credit Agreement, dated as of December 29, 2006, between the
Corporation and General Electric Capital Corporation, as amended as of
February 12, 2007, and by the amendment in effect as of the Closing Date
pursuant to Section 2.4(b)(vii) of the Securities Purchase Agreement, and the
related pledge agreements and guaranty, and any amendment, renewal, extension or
replacement thereof, regardless of the identity of the lender; provided that any
such amendment, renewal, extension or replacement must be on substantially
similar terms, including, without limitation, applicable interest terms.
     (ii) If the Corporation fails to pay any holder the Redemption Price with
respect to any share of Series A Preferred Stock within five Business Days after
its receipt of a Trigger Event Redemption Notice, then the holder of Series A
Preferred Stock entitled to redemption shall be entitled to interest on the
Redemption Price at a per annum rate equal to twelve percent from the date on
which the Corporation receives the Trigger Event Redemption Notice until the
date of payment of the Redemption Price hereunder. In the event the Corporation
is not able to redeem all of the shares of Series A Preferred Stock subject to
the Trigger Event Redemption Notices delivered prior to the date upon which such
redemption is to be effected, the Corporation shall redeem shares of Series A
Preferred Stock from each holder pro rata, based on the total number of shares
of Series A Preferred Stock outstanding at the time of redemption included by
such holder in all Trigger Event Redemption Notices delivered prior to the date
upon which such redemption is to be effected relative to the total number of
shares of Series A Preferred Stock outstanding at the time of redemption
included in all of the Trigger Event Redemption Notices delivered prior to the
date upon which such redemption is to be effected.
     (c) Optional Redemption by the Corporation. To the extent permitted by law
and the terms or provisions of other agreements or instruments for or with
respect to capital stock or Indebtedness of the Corporation to which the
Corporation is, or may become, a party or subject (including without limitation
any notes, debentures or indentures), the outstanding shares of Series A
Preferred Stock shall be redeemable beginning on June 1, 2010, at the option of
the Corporation, in whole at any time, out of Legally Available Funds if (A) the
last reported sale price for a share of Common Stock on the Principal Market
during each trading day of the 30-day period (the “Measurement Period”) ending
immediately prior to the date of the Optional Redemption Notice (as defined
below) is equal to or greater than $3.75 (subject to adjustment for stock
splits, stock dividends and reclassifications); and (B) the Corporation shall
have filed a registration statement on Form S-3 under the Securities Act
covering all shares of Common Stock issued or issuable upon conversion of the
Series A Preferred Stock or exercise of the Warrants, and such registration
statement shall have been declared effective by the Securities and Exchange
Commission and no stop order or other suspension of effectiveness with respect
to such registration statement shall have been

8



--------------------------------------------------------------------------------



 



received by the Corporation. Redemptions shall be made at the per share
Redemption Price.
Not more than 60 nor less than 30 days prior to the redemption date, notice (the
“Optional Redemption Notice”) by first class mail, postage prepaid, shall be
given to the holders of record of the Series A Preferred Stock to be redeemed,
addressed to such shareholders at their last addresses as shown on the stock
books of the Corporation. Each such Optional Redemption Notice shall specify the
date fixed for redemption, the redemption price, the place or places of payment,
that payment of the Redemption Price will be made upon presentation and
surrender of certificates representing the shares of Series A Preferred Stock,
and that on and after the redemption date, dividends will cease to accumulate on
such shares.
On or after the date fixed for redemption as stated in the Optional Redemption
Notice, each holder of the shares called for redemption shall surrender the
certificate or certificates evidencing such shares to the Corporation at the
place designated in such notice and shall thereupon be entitled to receive
payment of the Redemption Price. If fewer than all the shares represented by any
such surrendered certificate or certificates are redeemed, a new certificate
shall be issued representing the unredeemed shares. If, on the date fixed for
redemption, funds necessary for the redemption shall be available therefor and
shall have been irrevocably deposited or set aside, then, notwithstanding that
the certificates evidencing any shares so called for redemption shall not have
been surrendered, the dividends with respect to the shares so called shall cease
to accumulate on and after the date fixed for redemption, such shares shall no
longer be deemed outstanding, the holders thereof shall cease to be
shareholders, and all rights whatsoever with respect to such shares (except the
right of the holders thereof to receive the Redemption Price without interest
upon surrender of their certificates) shall terminate.
     Section 7. Conversion at Option of Holders.
     (a) Holders of Series A Preferred Stock may, at their option upon surrender
of the certificates therefor, convert any or all of their shares of Series A
Preferred Stock into fully paid and nonassessable shares of Common Stock (and
such other securities and property as they may be entitled to, as hereinafter
provided) at any time after issuance thereof; provided, that such conversion
right shall expire at the close of business on the date, if any, fixed for the
redemption of Series A Preferred Stock in any notice of redemption given
pursuant to Section 6 hereof if there is no default in payment of the Redemption
Price. Each share of Series A Preferred Stock shall be convertible at the office
of any transfer agent for the Series A Preferred Stock, and at such other office
or offices, if any, as the Board of Directors may designate, into that number of
fully paid and nonassessable shares of Common Stock (calculated as to each
conversion to the nearest 1/100th of a share) as shall be equal to the
Conversion Rate, determined as hereinafter provided, in effect at the time of
conversion. Shares of Series A Preferred Stock may initially be converted into
full shares of Common Stock at the rate of 666.6667 shares of Common Stock for
each share of Series A Preferred Stock, subject to adjustment from time to time
as provided in Section 8 (such conversion rate, as so adjusted from time to
time, being referred to herein as the “Conversion Rate”). The

9



--------------------------------------------------------------------------------



 



“Conversion Price” shall be equal to Stated Amount per share divided by the
Conversion Rate, or initially $1.50, subject to adjustment in proportion to any
adjustments to the Conversion Rate. Upon conversion, holders of Series A
Preferred Stock shall receive in respect of any accumulated and unpaid dividends
on the Series A Preferred Stock surrendered for conversion a number of shares of
Common Stock equal to the number of shares of Common Stock that would have been
issued if the accumulated and unpaid dividends in the form of Series A Preferred
Stock would have been converted at the same time.
     (b) In order to effect a conversion, a holder shall: (i) fax (or otherwise
deliver) a copy of the fully executed Notice of Conversion, attached hereto as
Schedule A, to the Corporation (Attention: Secretary) and (ii) surrender or
cause to be surrendered the original certificates representing the Series A
Preferred Stock being converted (the “Preferred Stock Certificates”), duly
endorsed, along with a copy of the Notice of Conversion as soon as practicable
thereafter to the Corporation. Upon receipt by the Corporation of a facsimile
copy of a Notice of Conversion from a holder, the Corporation shall promptly
send, via facsimile, a confirmation to such holder stating that the Notice of
Conversion has been received, the date upon which the Corporation expects to
deliver the Common Stock issuable upon such conversion and the name and
telephone number of a contact person at the Corporation regarding the
conversion. The Corporation shall not be obligated to issue shares of Common
Stock upon a conversion unless either the Preferred Stock Certificates are
delivered to the Corporation as provided above, or the holder notifies the
Corporation that such Preferred Stock Certificates have been lost, stolen or
destroyed and delivers satisfactory evidence of loss to the Corporation and
indemnification or a bond, in each case in a form reasonably satisfactory to the
Corporation.
     (c) Upon the surrender of Preferred Stock Certificates accompanied by a
Notice of Conversion, the Corporation (itself, or through its transfer agent)
shall, no later than the later of (a) the second Business Day following the
conversion date specified in the Notice of Conversion and (b) the Business Day
following the date of such surrender (the “Delivery Period”), issue and deliver
(i.e., deposit with a nationally recognized overnight courier service postage
prepaid) to the holder or its nominee (x) that number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock being
converted and (y) a certificate representing the number of shares of Series A
Preferred Stock not being converted, if any. Notwithstanding the foregoing, if
the Corporation’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, and so long as the
certificates therefor do not bear a legend (pursuant to the terms of the
Securities Purchase Agreement) and the holder thereof is not then required to
return such certificate for the placement of a legend thereon (pursuant to the
terms of the Securities Purchase Agreement), the Corporation shall cause its
transfer agent to promptly electronically transmit the Common Stock issuable
upon conversion to the holder by crediting the account of the holder or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DTC
Transfer”). If the aforementioned conditions to a DTC Transfer are not
satisfied, the Corporation shall deliver as provided above to the holder
physical certificates representing the Common Stock issuable upon conversion.
Further, a holder may instruct

10



--------------------------------------------------------------------------------



 



the Corporation to deliver to the holder physical certificates representing the
Common Stock issuable upon conversion in lieu of delivering such shares by way
of DTC Transfer.
     (d) If, at any time, (i) a holder of shares of Series A Preferred Stock
submits a Notice of Conversion and the Corporation fails for any reason (other
than because such issuance would exceed such holder’s allocated portion of the
Exchange Cap) to deliver, on or prior to the fifth Business Day following the
expiration of the Delivery Period for such conversion, such number of shares of
Common Stock to which such holder is entitled upon such conversion, or (ii) the
Corporation provides written notice to any holder of Series A Preferred Stock
(or makes a public announcement via press release) at any time of its intention
not to issue shares of Common Stock, which shares shall be subject to an
effective registration statement, upon exercise by any holder of its conversion
rights in accordance with the terms of this Certificate (other than because such
issuance would exceed such holder’s allocated portion of the Exchange Cap) (each
of (i) and (ii) being a “Conversion Default”), then the holder may elect, at any
time thereafter, to have all or any portion of such holder’s outstanding shares
of Series A Preferred Stock redeemed by the Corporation for cash, at an amount
per share equal to the Redemption Price.
     (e) A number of shares of the authorized but unissued Common Stock
sufficient to provide for the conversion of the Series A Preferred Stock
outstanding upon the basis hereinbefore provided shall at all times be reserved
by the Corporation, free from preemptive rights, for such conversion, subject to
the provisions of the next paragraph. If the Corporation shall issue any
securities or make any change in its capital structure which would change the
number of shares of Common Stock into which each share of the Series A Preferred
Stock shall be convertible as herein provided, the Corporation shall at the same
time also make proper provision so that thereafter there shall be a sufficient
number of shares of Common Stock authorized and reserved, free from preemptive
rights, for conversion of the outstanding Series A Preferred Stock on the new
basis. The Corporation shall comply with all securities laws regulating the
offer and delivery of shares of Common Stock upon conversion of the Series A
Preferred Stock and shall use its best efforts to list such             shares
on the Principal Market.
     (f) Upon the surrender of certificates representing shares of Series A
Preferred Stock to be converted, duly endorsed or accompanied by proper
instruments of transfer as provided above, the person converting such shares
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion, and all rights with respect to the shares surrendered shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets as herein provided.
     (g) The Corporation shall not be obligated to issue any shares of Common
Stock upon conversion of shares of Series A Preferred Stock if the issuance of
such shares of Common Stock would exceed the number of shares of Common Stock
that the Corporation may issue to the holder of the shares of Series A Preferred
Stock to be converted without breaching the Corporation’s obligations under the
rules and regulations of the Nasdaq Global Select Market (the “Exchange Cap”),
except the limitation shall

11



--------------------------------------------------------------------------------



 



not apply in the event that the Corporation (a) obtains the approval of its
shareholders as required by the applicable rules of the Nasdaq Global Select
Market for issuances in excess of the Exchange Cap or (b) obtains a written
opinion from outside counsel to the Corporation that such approval is not
required, which opinion shall be reasonably satisfactory to the holder of the
Series A Preferred Stock to be converted.
     Section 8. Adjustments to Conversion Rate. Notwithstanding anything in this
Section 8 to the contrary, no change in the Conversion Rate shall be made until
the cumulative effect of the adjustments called for by this Section 8 since the
date of the last change in the Conversion Rate would change the Conversion Rate
by more than 1%. However, once the cumulative effect would result in such a
change, then the Conversion Rate shall be changed to reflect all adjustments
called for by this Section 8 and not previously made. Subject to the foregoing,
the Conversion Rate shall be adjusted from time to time as set forth in this
Section 8. If the occurrence of an event would cause the Conversion Rate to be
adjusted by more than one subsection of this Section 8, then the Conversion Rate
shall be adjusted only once pursuant to the subsection that would provide the
greatest share increase in the Conversion Rate.
     (a) Adjustments to Conversion Rate for Consolidation, Merger, etc. In case
of any consolidation or merger of the Corporation with any other entity (other
than a wholly owned subsidiary of the Corporation), or in case of any sale or
transfer of all or substantially all of the assets of the Corporation, or in
case of any share exchange pursuant to which all of the outstanding shares of
Common Stock are converted into other securities or property, the Corporation
shall, prior to or at the time of such transaction, make appropriate provision
or cause appropriate provision to be made so that holders of each share of
Series A Preferred Stock then outstanding shall have the right thereafter to
convert such share of Series A Preferred Stock into the kind and amount of
shares of stock and other securities and property receivable upon such
consolidation, merger, sale, transfer or share exchange by a holder of the
number of shares of Common Stock into which such share of Series A Preferred
Stock could have been converted immediately prior to the effective date of such
consolidation, merger, sale, transfer or share exchange. If in connection with
any such consolidation, merger, sale, transfer or share exchange, each holder of
shares of Common Stock is entitled to elect to receive either securities, cash
or other assets upon completion of such transaction, the Corporation shall
provide or cause to be provided to each holder of Series A Preferred Stock the
right to elect the securities, cash or other assets into which the Series A
Preferred Stock held by such holder shall be convertible after completion of any
such transaction on the same terms and subject to the same conditions applicable
to holders of the Common Stock (including, without limitation, notice of the
right to elect, limitations on the period in which such election shall be made
and the effect of failing to exercise the election).
     (b) Adjustments to Conversion Rate for Stock Splits, Reclassifications, and
Certain Distributions. In case the Corporation shall:
     (i) pay a dividend or make a distribution on its Common Stock in shares of
its capital stock;

12



--------------------------------------------------------------------------------



 



     (ii) subdivide its outstanding Common Stock into a greater number of
shares;
     (iii) combine the shares of its outstanding Common Stock into a smaller
number of shares; or
     (iv) issue by reclassification of its Common Stock any shares of its
capital stock,
then in each such case the Conversion Rate in effect immediately prior thereto
shall be proportionately adjusted so that the holder of any Series A Preferred
Stock thereafter surrendered for conversion shall be entitled to receive, to the
extent permitted by applicable law, the number and kind of shares of capital
stock of the Corporation which such holder would have owned or have been
entitled to receive after the happening of such event had such Series A
Preferred Stock been converted immediately prior to the record date for such
event (or if no record date is established in connection with such event, the
effective date for such action).
An adjustment pursuant to this subparagraph (b) shall become effective
immediately after the record date in the case of a stock dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.
     (c) Adjustments to Conversion Rate for Diluting Issues.
     (i) Certain Definitions. For purposes of this Section 8, the following
terms shall have the following meanings:
               (A) “Additional Shares of Common Stock” shall mean all shares of
Common Stock issued by the Corporation or deemed to be issued pursuant to
paragraph 8(c)(ii) below (including shares of Common Stock subsequently
reacquired or retired by the Corporation) after the Series A Original Issue Date
(as defined below).
               (B) “Convertible Security” shall mean any evidence of
Indebtedness, share or other security directly or indirectly convertible or
exchangeable into or for Common Stock, excluding Options.
               (C) “Option” shall mean any option, warrant, right or security to
purchase or otherwise acquire Common Stock or Convertible Securities.
               (D) “Series A Original Issue Date” shall mean the date on which
the first share of Series A Preferred Stock was issued.
     (ii) Additional Shares of Common Stock Deemed to be Issued.
               (A) If after the Series A Original Issue Date, the Corporation
shall issue or sell any Options or Convertible Securities, or shall fix a record
date

13



--------------------------------------------------------------------------------



 



for the determination of holders of any class of securities entitled to receive
any such Options or Convertible Securities, then the maximum number of shares of
Common Stock (as set forth in the instrument relating thereto, assuming the
satisfaction of any conditions to exercisability, convertibility or
exchangeability but without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issue or, in case such a
record date shall have been fixed, as of the close of business on such record
date.
               (B) If the terms of any Option or Convertible Security, the
issuance of which resulted in an adjustment to the Conversion Rate pursuant to
the terms of this subparagraph 8(c), are revised as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Conversion Rate computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Conversion Rate as would have obtained had such revised terms
been in effect upon the original date of issuance of such Option or Convertible
Security. Notwithstanding the foregoing, no readjustment pursuant to this
subparagraph (B) shall have the effect of increasing the Conversion Rate to an
amount which exceeds the lower of (X) the Conversion Rate in effect immediately
prior to the original adjustment made as a result of the issuance of such Option
or Convertible Security, or (Y) the Conversion Rate that would have resulted
from any issuances of Additional Shares of Common Stock (other than deemed
issuances of Additional Shares of Common Stock as a result of the issuance of
such Option or Convertible Security) between the original adjustment date and
such readjustment date.
               (C) If the terms of any Option or Convertible Security, the
issuance of which did not result in an adjustment to the Conversion Rate
pursuant to the terms of this subparagraph 8(c) (either because the
consideration per share (determined pursuant to subparagraph 8(c)(iii)) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Conversion Rate then in effect and the then Current Market Price, or because
such Option or Convertible Security was issued before the Series A Original
Issue Date), are revised after the Series A Original Issue Date as a result of
an amendment to such terms or any other adjustment pursuant to the provisions of
such Option or Convertible Security (but excluding automatic adjustments to such
terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security) to

14



--------------------------------------------------------------------------------



 



provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion or
exchange, then such Option or Convertible Security, as so amended or adjusted,
and the Additional Shares of Common Stock subject thereto (determined in the
manner provided in subparagraph 8(c)(ii)) shall be deemed to have been issued
effective upon such increase or decrease becoming effective.
               (D) Upon the expiration or termination of any unexercised Option
or unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Conversion Rate pursuant to the terms of subparagraphs
8(c)(iv) or (v), the Conversion Rate shall be readjusted to such Conversion Rate
as would have obtained had such Option or Convertible Security (or portion
thereof) never been issued.
               (E) If the number of shares of Common Stock issuable upon the
exercise, conversion and/or exchange of any Option or Convertible Security, or
the consideration payable to the Corporation upon such exercise, conversion
and/or exchange, is calculable at the time such Option or Convertible Security
is issued or amended but is subject to adjustment based upon subsequent events,
any adjustment to the Conversion Rate provided for in this subparagraph 8(c)(ii)
shall be effected at the time of such issuance or amendment based on such number
of shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (B) and (C) of this subparagraph 8(c)(ii)). If the number of
shares of Common Stock issuable upon the exercise, conversion and/or exchange of
any Option or Convertible Security, or the consideration payable to the
Corporation upon such exercise, conversion and/or exchange, cannot be calculated
at all at the time such Option or Convertible Security is issued or amended, any
adjustment to the Conversion Rate that would result under the terms of this
subparagraph 8(c)(ii) at the time of such issuance or amendment shall instead be
effected at the time such number of shares and/or amount of consideration is
first calculable (even if subject to subsequent adjustments), assuming for
purposes of calculating such adjustment to the Conversion Rate that such
issuance or amendment took place at the time such calculation can first be made.
     (iii) Determination of Consideration. For purposes of this Section 8, the
consideration received by the Corporation for the issue of any Additional Shares
of Common Stock shall be computed as follows:
               (A) Cash and Property: Such consideration shall:
               (1) insofar as it consists of cash, be computed at the aggregate
amount of cash received by the Corporation, excluding amounts paid or payable
for accrued interest;

15



--------------------------------------------------------------------------------



 



               (2) insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the Board of Directors of the Corporation; and
               (3) in the event Additional Shares of Common Stock are issued
together with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (1) and (2) above, as determined in
good faith by the Board of Directors of the Corporation.
               (B) Options and Convertible Securities. The consideration per
share received by the Corporation for Additional Shares of Common Stock deemed
to have been issued pursuant to subparagraph 8(c)(ii), relating to Options and
Convertible Securities, shall be determined by dividing:
               (1) the minimum aggregate amount of additional consideration (as
set forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Corporation upon the exercise of such Options or the conversion or exchange
of such Convertible Securities, or in the case of Options for Convertible
Securities, the exercise of such Options for Convertible Securities and the
conversion or exchange of such Convertible Securities, by
               (2) the maximum number of shares of Common Stock (as set forth in
the instruments relating thereto, without regard to any provision contained
therein for a subsequent adjustment of such number) issuable upon the exercise
of such Options or the conversion or exchange of such Convertible Securities, or
in the case of Options for Convertible Securities, the exercise of such Options
for Convertible Securities and the conversion or exchange of such Convertible
Securities.
     (iv) Issues Below Current Market Price.
               (A) In case the Corporation shall issue or sell or, or is deemed
to have issued or sold pursuant to subparagraph 8(c)(ii) above, Additional
Shares of Common Stock for consideration per share less than the average of the
daily last sales price of the Common Stock on the Principal Market as reported
by Bloomberg Financial Markets, or a comparable reporting service (the “Closing
Price”) for the 10 consecutive Business Days ending on the Business Day
immediately preceding the date of such issuance (the “Current Market Price”),
then in each such case the Conversion Rate in effect on such record date shall
be adjusted in accordance with the formula:

16



--------------------------------------------------------------------------------



 



(FORMULA) [c15801c1580104.gif]

          where    
 
       
C1
  =   the adjusted Conversion Rate.
C
  =   the current Conversion Rate.
O
  =  
the number of shares of Common Stock outstanding on the Business Day immediately
preceding the date of such issuance (for which purpose the shares of Common
Stock outstanding shall be the sum of (1) the number of shares of Common Stock
then outstanding, and (2) the number of shares of Common Stock into which any
other outstanding securities of the Corporation are then issuable upon
conversion, exercise or exchange of such securities other than the Warrants (as
defined in the Securities Purchase Agreement)).
N
  =   the number of Additional Shares of Common Stock issued, or deemed to have
been issued.
P
  =   the consideration per share of the Additional Shares of Common Stock
issued or deemed to have been issued.
M
  =   the Current Market Price per share of Common Stock on the date of such
issuance.

               (B) Such adjustment shall become effective immediately after the
date of issuance, or deemed issuance, of such Common Stock.
     (v) Issues Below Conversion Price.
               (A) In case the Corporation shall issue or sell or, or is deemed
to have issued or sold pursuant to subparagraph 8(c)(ii) above, Additional
Shares of Common Stock for consideration per share less than the Conversion
Price in effect immediately prior to the date of such issue, then in each such
case the Conversion Rate in effect on such issuance date shall be adjusted in
accordance with the formula:
(FORMULA) [c15801c1580105.gif]

17



--------------------------------------------------------------------------------



 



          where    
 
       
C1
  =   the adjusted Conversion Rate.
C
  =   the current Conversion Rate.
O
  =  
the number of shares of Common Stock outstanding on the Business Day immediately
preceding the date of such issuance (for which purpose the shares of Common
Stock outstanding shall be the sum of (1) the number of shares of Common Stock
then outstanding, and (2) the number of shares of Common Stock into which any
other outstanding securities of the Corporation are then issuable upon
conversion, exercise or exchange of such securities other than the Warrants (as
defined in the Securities Purchase Agreement)).
N
  =   the number of Additional Shares of Common issued, or deemed to have been
issued.
CP
  =   the Conversion Price in effect immediately prior to the issuance.
P
  =   the consideration per share of the Additional Shares of Common Stock
issued, or deemed to have been issued.

               (B) Such adjustment shall become effective immediately after the
date of issuance, or deemed issuance, of such Common Stock.
(d) Adjustments to Conversion Rate for Certain Distributions.
     (i) In case the Corporation shall, by dividend or otherwise, distribute to
all holders of its Common Stock evidences of its Indebtedness or assets
(including securities, but excluding (A) any Options or Convertible Securities,
and (B) any dividend or distribution paid in cash out of the retained earnings
of the Corporation and any dividend or distribution referred to in subparagraph
8(b) above), then in each such case the Conversion Rate then in effect shall be
adjusted as of the ex-dividend date for such dividend or distribution in
accordance with the formula:
(FORMULA) [c15801c1580106.gif]

          where    
 
       
C1
  =   the adjusted Conversion Rate.
C
  =   the current Conversion Rate.
M
  =   the Current Market Price per share of Common Stock on the ex-dividend date
for such distribution.
F
  =  
the amount of such cash dividend and/or the fair market value on such
ex-dividend date of the assets, securities, rights or warrants to be distributed
divided by the number of shares of Common Stock outstanding on such ex-dividend
date. The Board of Directors of the Corporation shall determine in good faith
such fair market value.

18



--------------------------------------------------------------------------------



 



         
Notwithstanding the foregoing, in no event shall
  M   be deemed to be less than zero.
 
       
 
  M -F    

     (ii) Such adjustment shall become effective immediately after the
ex-dividend date with respect to such dividend or distribution.
     (e) All calculations of adjustments hereunder shall be made to the nearest
cent or to the nearest 1/100 of a share, as the case may be.
     (f) In the event that at any time, as a result of an adjustment made
pursuant to subparagraph (a) or (b) above, the holder of any Series A Preferred
Stock shall, upon conversion of such Series A Preferred Stock, become entitled
to receive securities, cash or assets other than Common Stock, the number or
amount of such securities or property so receivable upon conversion shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in subparagraphs (a) through (d) above.
     (g) Whenever the Conversion Rate is adjusted as herein provided, the
Corporation shall send to each transfer agent for the Series A Preferred Stock
and the Common Stock, and to the Principal Market, a statement signed by the
Chairman of the Board, the Chief Executive Officer, the Chief Financial Officer
or any Vice President of the Corporation and if required by the Principal Market
by its Treasurer, its Secretary or its Assistant Secretary stating the adjusted
Conversion Rate determined as provided in this Section 8; and any adjustment so
evidenced, given in good faith, shall be binding upon all shareholders and upon
the Corporation. Whenever the Conversion Rate is adjusted, the Corporation shall
give notice by mail at the time of, and together with, the next dividend payment
to the holders of record of Series A Preferred Stock, setting forth the
adjustment and the new Conversion Rate and Conversion Price. Notwithstanding the
foregoing notice provisions, failure by the Corporation to give such notice or a
defect in such notice shall not affect the binding nature of such corporate
action of the Corporation.
     (h) Whenever the Corporation shall propose to take any of the actions
specified in subparagraphs (a) through (d) of this Section 8 which would result
in any adjustment in the Conversion Rate, the Corporation shall cause a notice
to be mailed at least 30 days prior to the date on which the books of the
Corporation will close or on which a record will be taken for such action to the
holders of record of the outstanding Series A Preferred Stock on the date of
such notice. Such notice shall specify the action proposed to be taken by the
Corporation and the date as of which holders of record of the Common Stock shall
participate in any such actions or be entitled to exchange their Common Stock
for securities or other property, as the case may be. Failure by the Corporation
to give such notice or any defect in such notice shall not affect the validity
of the transaction.
     (i) Notwithstanding any other provision of this Section 8, no adjustment in
the Conversion Rate need be made (i) for issuances of (A) Conversion Shares or
Warrant Shares (as such terms are defined in the Securities Purchase Agreement)
or (B) Common

19



--------------------------------------------------------------------------------



 



Stock or Convertible Securities actually issued upon the exercise of Options or
shares of Common Stock actually issued upon the conversion or exchange of
Convertible Securities, in each case provided such issuance is pursuant to the
terms of such Option or Convertible Security; (ii) for issuances of shares of
Common Stock, Options or Convertible Securities issued as a dividend or
distribution on Series A Preferred Stock; (iii) for sales of Common Stock
pursuant to a plan for reinvestment of dividends on Common Stock, provided that
the purchase price in any such sale is at least equal to 95% of the market price
of the Common Stock at the time of such sales; or (iv) for sales of Common Stock
pursuant to any plan adopted by the Corporation for the benefit of its employees
or consultants, provided that such plan has been approved by the Corporation’s
independent directors, or pursuant to any plan for the benefit of the
Corporation’s directors, provided that such plan has been approved by the
Corporation’s shareholders.
     (j) If any event occurs as to which in the opinion of the Board of
Directors of the Corporation the other provisions of this Section 8 are not
strictly applicable or if strictly applicable would not fairly protect the
rights of holders of Series A Preferred Stock in accordance with the essential
intent and principles of such provisions, then the Board of Directors shall make
an adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such purchase rights as
aforesaid; provided, however, that the members of the Board of Directors of the
Corporation shall not be liable to the holders hereof for any such determination
made in good faith.
     Section 9. Certain Actions Not to be Taken Without Vote of Holders of
Series A Preferred Stock.
     (a) So long as any shares of Series A Preferred Stock are outstanding , the
Corporation shall not take any of the following corporate actions (whether by
merger, consolidation or otherwise), without first obtaining the approval of the
Series A Directors or holders of a Majority Interest:
     (i) alter or change the rights, preferences or privileges of the Series A
Preferred Stock, or increase the authorized number of shares of Series A
Preferred Stock;
     (ii) alter or change the rights, preferences or privileges of any capital
stock of the Corporation in any manner that results in any adverse effect to the
Series A Preferred Stock;
     (iii) issue any shares of Series A Preferred Stock other than pursuant to
the Securities Purchase Agreement or as a Series A Dividend; or
     (iv) use the proceeds from the sale of the Shares and the Warrants pursuant
to the Securities Purchase Agreement other than (A) to pay the Closing Fee and
other fees and expenses associated with the transactions contemplated by

20



--------------------------------------------------------------------------------



 



the Transaction Documents, and (B) to the extent the Corporation has paid in
full the Closing Fee, for working capital and general corporate purposes;
     (b) So long as at least 20% of the aggregate amount of the shares of
Series A Preferred Stock issued to the Purchasers at the Closing are
outstanding, the Corporation shall not take any of the following corporate
actions (whether by merger, consolidation or otherwise), without first obtaining
the approval of the Series A Directors or holders of a Majority Interest:
     (i) purchase or redeem (or permit any Subsidiary to purchase or redeem) or
pay or declare any dividend or make any distribution on, any shares of capital
stock of the Corporation other than (i) redemptions of or dividends or
distributions on the Series A Preferred Stock, or (ii) dividends or other
distributions payable on the Common Stock solely in the form of additional
shares of Common Stock;
     (ii) issue any of the Corporation’s equity or equity-linked securities on
floating conversion rate terms, or at a price or with a conversion or exercise
price, as applicable, below (A) the Conversion Price, or (B) the Closing Price
for the Common Stock on the date of such issuance of such security; or
     (iii) permit the size of the Board of Directors to be increased beyond 11;
     (iv) incur, create, assume or in any way become liable for any Indebtedness
unless at the time of and after giving pro forma effect to such incurrence and
the application of proceeds therefrom, the ratio of the Corporation’s
Indebtedness to EBITDA for the last twelve (12) complete months would be less
than or equal to 2.0 to 1.0; provided that for purposes of the foregoing
calculation, the Corporation’s Indebtedness shall exclude (x) trade and
merchandise accounts payable and amounts due under letters of credit to secure
such accounts payable and (y) Indebtedness under the GE Credit Facility.
     (c) So long as the Purchasers beneficially hold at least 20% of the
aggregate amount of the shares of Series A Preferred Stock issued to the
Purchasers at the Closing, the Corporation shall not take any of the following
corporate actions (whether by merger, consolidation or otherwise), without first
obtaining the approval of the Series A Directors or holders of a Majority
Interest:
     (i) approve or adopt any annual budget, strategic plan or similar document
or any amendment thereto for the Corporation;
     (ii) prior to June 1, 2010, consummate a Company Sale unless the
consideration received by the holders of Securities in such Company Sale is
solely cash, and the amount of such cash consideration received by the holders
of Securities, in the aggregate, in such Company Sale, is equal to 300% of
(A) the aggregate Subscription Amounts paid by all Purchasers pursuant to the
Securities

21



--------------------------------------------------------------------------------



 



Purchase Agreement, plus (B) the aggregate exercise prices paid by the holders
of Warrants upon all exercises thereof prior to the consummation of such Company
Sale; or
     (iii) enter into a definitive agreement for, or complete, a Material
Acquisition;
     (d) The corporation shall not authorize, or commit or agree to take, any of
the actions set forth in subsection (a), (b) or (c) without the authorization
required by the applicable subsection. Notwithstanding the foregoing, no change
pursuant to this Section 9 shall be effective to the extent that, by its terms,
it applies to less than all of the holders of shares of Series A Preferred Stock
then outstanding.
     (e) Certain Definitions. For purposes of this Section 9, the following
terms shall have the following meanings:
     (i) “Company Sale” means a transaction (whether in one or a series of
related transactions) pursuant to which a Person, or group of affiliated Persons
(a) acquires (whether by merger, amalgamation, consolidation, recapitalization,
reorganization, redemption, transfer or issuance of securities or otherwise)
capital stock of the Corporation (or any surviving or resulting corporation)
possessing the voting power to elect a majority of the Board of Directors (or
such surviving or resulting corporation) other than (x) in connection with a
merger or consolidation that does not constitute a Company Sale pursuant to
clause (c) hereof or (y) an acquisition by a licensed broker-dealer or licensed
underwriter who purchases voting stock of the Corporation pursuant to an
underwritten public offering solely for purposes of resale to the public, ,
(b) acquires assets constituting all or substantially all of the assets of the
Company Group or (c) merges or consolidates (or agrees to merge or consolidate)
with or into any member of the Company Group (other than in a merger involving
only the Corporation and a wholly-owned Subsidiary or, to the extent the rights
of the holders of the Series A Preferred Stock are not adversely affected
thereby a merger or consolidation in which immediately following its
consummation, all or substantially all of the beneficial owners of the voting
stock of the Corporation (including owners of Series A Preferred Stock of the
Corporation) beneficially own, directly or indirectly, more than 50% of the
voting power of the then outstanding shares of voting stock (or comparable
voting equity interests) of the surviving entity of the merger or consolidation
(including such beneficial ownership of an entity that, as a result of such
transaction, owns the Corporation directly or through one or more subsidiaries)
in substantially the same proportions (as compared to the other beneficial
owners of the Corporation’s voting stock immediately prior to such transaction)
as their ownership of the Corporation’s voting stock immediately prior to such
transaction).
     (ii) “EBITDA” means, for any period, the net income of the Company Group
for such period plus (i) without duplication and to the extent deducted in
determining such net income, the sum of (A) consolidated interest expense for

22



--------------------------------------------------------------------------------



 



such period, (B) consolidated income tax expense for such period, and (C) all
amounts attributable to depreciation and amortization for such period, and minus
(ii) to the extent included in determining such net income, any extraordinary
gains and all non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP.
     (iii) “Guarantee” of or by any Person means any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person except the
Corporation or a wholly owned Subsidiary (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include endorsements for
the collection or deposit in the ordinary course of business of the Corporation
consistent with past practice.
     (iv) “Indebtedness” of any Person, means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business consistent with past practice), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing rights, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the obligations secured thereby
have been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all obligations under Capital Leases of such Person, (i) all obligations of
such Person as an account party in respect of letters of credit, and (j) all
obligations of such Person in respect of bankers’ acceptances, provided that
Indebtedness shall not include any indebtedness of the Corporation solely to one
or more wholly owned Subsidiaries or any indebtedness of any wholly owned
Subsidiary solely to one or more of the Corporation or another wholly owned
Subsidiary. The Indebtedness of any Person shall include the Indebtedness of any
partnership in which such Person is a general partner.

23



--------------------------------------------------------------------------------



 



     (v) “Material Acquisition” means an acquisition of assets or equity of
another Person or group of affiliated Persons or of any facility, division or
product line and/or business operated by any Person involving consideration paid
by members of the Company Group, plus Indebtedness assumed by members of the
Company Group, in the aggregate exceeding $5,000,000, excluding purchases of
inventory of the Corporation made in the ordinary course of business of the
Corporation consistent with past practice.
     Section 10. Affirmative Covenants.
     (a) So long as at least 20% of the aggregate amount of the shares of
Series A Preferred Stock issued to the Purchasers at the Closing are outstanding
, unless approved by the Series A Directors or the holders of a Majority
Interest, the Corporation shall, and the Corporation shall cause each other
member of the Company Group to:
     (i) cause the Series A Directors to be duly nominated to serve as members
of the Board of Directors; and
     (ii) cause the Series A Directors to be appointed to the Committee or
Committees of the Board of Directors that the Series A Directors designate in
writing to the Corporation from time to time provided that they shall constitute
less than 50% of each such Committee unless the Board of Directors, in its sole
discretion, shall otherwise determine, provided that the Governance and
Nominating Committee and the Board of Directors shall have determined that each
such Series A Director is “independent,” as that term is defined under Rule 4200
of the listing rules of the NASDAQ Stock Market, and that Series A Directors
shall not serve on the Audit Committee unless they are also deemed to be
independent under Rule 10A 3(b)(i) under the Exchange Act;
     (iii) maintain and keep its properties in adequate repair, working order
and condition, and from time to time make all necessary or sufficient repairs,
renewals and replacements, so that its businesses may be properly and
advantageously conducted in all material respects at all times;
     (iv) maintain or cause to be maintained with financially sound and
reputable insurers (x) public liability and property damage insurance with
respect to their respective businesses and properties against loss or damage of
the kinds and in amounts customarily carried or maintained by companies of
established reputation engaged in similar businesses, and (y) with respect to
the Corporation only, directors’ and officers’ liability insurance providing at
least the same coverage and amounts and containing terms and conditions which
are not less advantageous in any material respect, in each case than the
directors’ and officers’ liability insurance maintained by the Corporation as of
the Closing Date;
     (v) pay and discharge when due all tax liabilities, assessments and
governmental charges or levies imposed upon its properties or upon the income or
profits therefrom (in each case before the same become delinquent and before

24



--------------------------------------------------------------------------------



 



penalties accrue thereon), unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP, are being
maintained by the Corporation;
     (vi) enter into or suffer to exist any contract, agreement, arrangement or
transaction with any Affiliate (an “Affiliate Transaction”), other than a
Permitted Affiliate Transaction, with only the prior consent of the members of
the Board of Directors or a committee thereof with no interest in such Affiliate
Transaction;
     (vii) at all times cause to be done all things necessary to maintain,
preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its businesses; and
     (viii) comply in all material respects with all applicable laws, rules and
regulations of all Governmental Agencies;
     (b) So long as any shares of Series A Preferred Stock are outstanding ,
unless approved by the Series A Directors or the holders of a Majority Interest,
the Corporation shall, and the Corporation shall cause each other member of the
Company Group to:
     (i) conduct its business in a manner so that it will not become subject to
the Investment Company Act;
     (ii) reserve and keep available out of the Corporation’s authorized but
unissued shares of Common Stock, solely for the purposes of issuance upon
conversion of the Shares and exercise of the Warrants, such number of shares of
Common Stock as are issuable upon the conversion of all outstanding Shares or
exercise of the Warrants; and
     (iii) if the Corporation is no longer subject to the requirements of the
Exchange Act, furnish to each holder of Series A Preferred Stock reports in
substantially the same form and at the same times as would be required if it
were subject to the Exchange Act as follows:
          (A) within 90 days after the end of each fiscal year, a report
containing its audited consolidated balance sheet and related statements of
income, shareholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or similar
qualification relating to the questionable value of assets because of concerns
regarding survivability and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company Group on a consolidated basis in accordance with GAAP,
all certified by its chief financial officer as presenting fairly in all
material respects the results of

25



--------------------------------------------------------------------------------



 



operations of the Corporation on a consolidating basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes; and
          (B) within 40 days after the end of each of the first three fiscal
quarters of each fiscal year, a report containing its consolidated balance sheet
and related statements of income, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by its chief financial
officer as presenting fairly in all material respects the results of operations
of the Corporation on a consolidating basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) So long as the Purchasers beneficially hold at least 20% of the
aggregate amount of shares of Series A Preferred Stock issued to the Purchasers
at the Closing, the Corporation shall, unless approved by the Series A Directors
or the holders of a Majority Interest:
     (i) by no later than November 30 of each fiscal year, submit to the
Purchasers a budget and business plan for the immediately succeeding fiscal year
in the form approved by the Board of Directors;
     (ii) create and maintain a Special Committee of the Board of Directors (the
“Special Committee”), comprised solely of the Series A Directors, to which the
Board of Directors, to the fullest extent permitted by law, shall delegate all
authority and power of the Board of Directors with respect to the termination of
employment of the Corporation’s Chief Executive Officer and, upon any
termination of the Corporation’s Chief Executive Officer by the Special
Committee, the Series A Directors shall recommend a Person to be named the
Corporation’s Chief Executive Officer and the terms for such Person’s
employment. In such event, the Board of Directors shall evaluate the Person so
recommended to determine whether such individual has reasonably adequate
experience, reputation and character to serve the Corporation as Chief Executive
Officer and the Board of Directors and the Compensation Committee of the Board
of Directors shall evaluate whether the recommended terms of employment are
reasonable. If so, and if the Board of Directors determines that hiring such
Person on such terms is in the best interests of the Corporation, the
Corporation shall employ such Person as Chief Executive Officer on such terms.
     (iii) promptly notify Purchasers of (i) the commencement or threat of any
Action, or related Actions, which, individually or in the aggregate, involve
amounts in excess of $1,000,000, or (ii) the occurrence of any event, or series
of related events, that could reasonably be expected to result in, a Material
Adverse Effect;

26



--------------------------------------------------------------------------------



 



     (iv) afford to Purchasers and their authorized representatives, upon
reasonable notice, full access during normal business hours to all properties,
books, records, contracts, and documents of the Corporation as Purchasers and
such authorized representatives may reasonably request and an opportunity to
make such investigations as Purchasers and such authorized representatives may
reasonably request, and the Corporation will furnish or cause to be furnished to
Purchasers and their authorized representatives all such information with
respect to the affairs and businesses of the Corporation as they may reasonably
request; and
     (v) within 30 days after the end of each month, provide to Purchasers a
consolidated balance sheet and related statements of income, shareholders’
equity and cash flows as of the end of and for such month and the then elapsed
portion of the fiscal year, setting forth in each case a comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by its
chief financial officer as presenting fairly in all material respects the
results of operations of the Corporation on a consolidating basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.
     Section 11. Outstanding Shares. For purposes of this Certificate of
Designations, all shares of Series A Preferred Stock shall be deemed outstanding
except for (a) shares of Series A Preferred Stock held of record or beneficially
by the Corporation or any subsidiary of the Corporation, and (b) from the date
fixed for redemption pursuant to Section 6, all shares of Series A Preferred
Stock which have been called for redemption, provided that funds necessary for
such redemption are available therefor and have been irrevocably deposited or
set aside for such purpose.
     Section 12. Right of First Offer.
     (a) Subject to the terms and conditions specified in this Section 12, the
Corporation hereby grants to each holder of shares of Series A Preferred Stock a
right of first offer with respect to future sales by the Corporation of its
Securities (as hereinafter defined).
     (b) Each time the Corporation proposes to offer any shares of, or
securities convertible into or exercisable for, any shares of any class of its
capital stock (the “Securities”), the Corporation shall first make an offering
of such Securities to each holder of shares of Series A Preferred Stock in
accordance with the following provisions:
     (i) The Corporation shall deliver a notice by certified mail (the “Offer
Notice”) to each holder of shares of Series A Preferred Stock stating (A) its
bona fide intention to offer such Securities, (B) the number of Securities to be
offered, and (C) the price and terms, if any, upon which it proposes to offer
such Securities.

27



--------------------------------------------------------------------------------



 



     (ii) By written notification received by the Corporation within 21 days
after giving the Offer Notice, each holder of shares of Series A Preferred Stock
may elect to purchase or obtain, at the price and on the terms specified in the
Offer Notice, up to that portion of such Securities which equals the proportion
that the number of shares of Common Stock into which the shares of Series A
Preferred Stock issued and held by such holder bears to the total number of
shares of Common Stock that are either then outstanding or issuable upon
conversion of outstanding shares of Series A Preferred Stock.
     (iii) If all Securities which the holders of Series A Preferred Stock are
entitled to obtain pursuant to this Section 12 above are not elected to be
obtained, the Corporation may, during the 90 day period following the expiration
of the period provided in this Section 12 above, offer the remaining
unsubscribed portion of such shares to any person or persons at a price not less
than that, and upon terms no more favorable to the offeree than those, specified
in the Office Notice. If the Corporation does not enter into an agreement for
the sale of the Securities within such period, or if such agreement is not
consummated within 30 days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such Securities shall not be offered
unless first reoffered to the holders of Series A Preferred Stock in accordance
herewith.
     (iv) The right of first offer in this Section 12 shall not be applicable to
(A) issuances of (1) Conversion Shares or Warrant Shares or (2) Securities
pursuant to the conversion or exercise of convertible or exercisable Securities
outstanding on the date of this Certificate of Designations; (B) issuances of
Series A Preferred Stock or other Securities as a dividend or distribution on
Series A Preferred Stock; (C) sales of Common Stock pursuant to a plan for
reinvestment of dividends on Common Stock, provided that the purchase price in
any such sale is at least equal to 95% of the market price of the Common Stock
at the time of such sales; (D) sales of Common Stock pursuant to any plan
adopted by the Corporation for the benefit of its employees or consultants,
provided that such plan has been approved by the Corporation’s independent
directors, or pursuant to any plan for the benefit of the Corporation’s
directors, provided that such plan has been approved by the Corporation’s
shareholders; (E) issuances of Securities in connection with a bona fide
business acquisition of or by the Corporation, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise, in each case, approved
by the Board of Directors; or (F) sales of Common Stock in a registered public
offering approved by the Board of Directors.
     Section 13. Status of Series A Preferred Stock Upon Retirement. Shares of
Series A Preferred Stock which are acquired or redeemed by the Corporation shall
return to the status of authorized and unissued shares of Preferred Stock of the
Corporation without designation as to series. Upon the acquisition or redemption
by the Corporation of all outstanding shares of Series A Preferred stock, all
provisions of this Certificate of Designations shall cease to be of further
effect. Upon the occurrence of such event, the Board of Directors of the
Corporation shall have the power, pursuant to Minnesota Statutes,
Section 302A.135, Subd. 5 or any

28



--------------------------------------------------------------------------------



 



successor provision and without shareholder action, to cause restated articles
of incorporation of the Corporation or other appropriate documents to be
prepared and filed with the Secretary of State of the State of Minnesota which
reflect such removal of all provisions relating to the Series A Preferred Stock
and/or the cancellation of this Certificate of Designations.
     Section 14. Waiver. The provisions of this Certificate of Designations may
be waived and the Corporation may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if the holders of a
Majority Interest consent to such waiver. Any such waiver shall be enforceable
against all holders of Series A Preferred Stock and shall not constitute an
amendment to this Certificate of Designation.

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Corporation has caused this certificate to be
signed by ___, its ___, this ___ day of ___.

              WILSONS THE LEATHER EXPERTS INC.
 
       
 
  By    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

30



--------------------------------------------------------------------------------



 



Schedule A
NOTICE OF CONVERSION
(To be Executed by the Registered Holder
in order to Convert the Series A Preferred Stock)
     The undersigned hereby irrevocably elects to convert ___ shares of Series A
Preferred Stock (the “Conversion”), represented by Stock Certificate No(s). ___
(the “Preferred Stock Certificates”), into shares of common stock (“Common
Stock”) of Wilsons The Leather Experts Inc. (the “Corporation”) according to the
conditions of the Certificate of Designation of Series A Convertible Preferred
Stock (the “Certificate of Designation”), as of the date written below. If
securities are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto. No fee
will be charged to the holder for any conversion, except for transfer taxes, if
any. Each Preferred Stock Certificate is attached hereto (or evidence of loss,
theft or destruction thereof).
     Except as may be provided below, the Corporation shall electronically
transmit the Common Stock issuable pursuant to this Notice of Conversion to the
account of the undersigned or its nominee (which is ___) with DTC through its
Deposit Withdrawal Agent Commission System (“DTC Transfer”).
     In the event of partial exercise, please reissue a new stock certificate
for the number of shares of Series A Preferred Stock which shall not have been
converted.
     The undersigned acknowledges and agrees that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Series A Preferred Stock have been or will be made only pursuant to an effective
registration of the transfer of the Common Stock under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.

o   In lieu of receiving the shares of Common Stock issuable pursuant to this
Notice of Conversion by way of DTC Transfer, the undersigned hereby requests
that the Corporation issue and deliver to the undersigned physical certificates
representing such shares of Common Stock.

         
 
  Date of Conversion:    
 
       

         
 
  Applicable Conversion Price:    
 
       

         
 
  Signature:    
 
       

         
 
  Name:    
 
       

         
 
  Address:    
 
       

